        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 1 of 81



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In re                                                       Jointly Administered under
                                                                Case No. 08-45257
        Petters Company, Inc., et al.,
                                                               Court File No. 08-45257
                               Debtors.

                                                                   Court File No.:
        (includes:
        Petters Group Worldwide, LLC;                             08-45258 (GFK)
        PC Funding, LLC;                                          08-45326 (GFK)
        Thousand Lakes, LLC;                                      08-45327 (GFK)
        SPF Funding, LLC;                                         08-45328 (GFK)
        PL Ltd., Inc.;                                            08-45329 (GFK)
        Edge One LLC;                                             08-45330 (GFK)
        MGC Finance, Inc.;                                        08-45331 (GFK)
        PAC Funding, LLC;                                         08-45371 (GFK)
        Palm Beach Finance Holdings, Inc.)                        08-45392 (GFK)

                                                                  Chapter 11 Cases
                                                               Judge Gregory F. Kishel


Douglas A. Kelley, in his capacity as the
Court-appointed Chapter 11 Trustee of
Petters Company, Inc.,

                             Plaintiff,

vs.                                                       ADV. NO.

BMO Harris Bank N.A., as successor
to M&I Marshall and Ilsley Bank,
                                                      JURY TRIAL DEMANDED

                             Defendant.


                                            COMPLAINT


        Douglas A. Kelley, in his capacity as the court-appointed Chapter 11 Trustee of Petters

Company, Inc., by and through his legal counsel, Lindquist & Vennum P.L.L.P., as and for his


DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 2 of 81



claims against BMO Harris Bank N.A., as successor to M&I Marshall and Ilsley Bank, states and

alleges as follows:

                                              PARTIES

        1.         Petters Company, Inc. (“PCI”) is a corporation organized and existing under the

laws of the State of Minnesota. Prior to the appointment of a receiver by the United States

District Court for the District of Minnesota on October 6, 2008, PCI was wholly owned by

Thomas J. Petters (“Petters”). At all times material hereto, Deanna Coleman (“Coleman”) and

Robert White (“White”) were officers and managers of PCI.

        2.         On April 6, 2011, the Trustee filed an Amended and Restated Motion for

Substantive Consolidation seeking to substantively consolidate the estates of, among others, PC

Funding, LLC, Thousand Lakes, LLC, SPF Funding, LLC, PL Ltd., Inc., Edge One, LLC, MGC

Finance, Inc., PAC Funding, LLC, and Palm Beach Finance Holdings, Inc. (the “Special Purpose

Entities” or “SPEs”), and PCI.        The Bankruptcy Court for the District of Minnesota (the

“Bankruptcy Court”) held a three-day evidentiary hearing beginning on December 12, 2012.

The Trustee’s Amended and Restated Motion for Substantive Consolidation is currently under

advisement before the Bankruptcy Court.

        3.         M&I Marshal & Ilsley Bank (“M&I Bank”) was a Wisconsin banking corporation

that maintained an office in Hennepin County, Minnesota, at 651 Nicollet Mall, Minneapolis,

Minnesota 55402. BMO Harris Bank, N.A. is the successor in interest to M&I Bank.

                                 PROCEDURAL BACKGROUND

        4.         On October 3, 2008, pursuant to 18 U.S.C. § 1345, the United States District

Court of the District of Minnesota (the “District Court”) placed PCI into receivership in response

to litigation commenced by the United States of America against, among others, Petters and PCI

(Court File No. 08-CV-05348) (the “Receivership Action”).

                                                  2
DOCS-#3769181-v5
         CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 3 of 81



         5.        By Order of the District Court in the Receivership Action dated October 6, 2008,

as subsequently amended and restated on December 8, 2008, the District Court appointed

Douglas A. Kelley, Esq. (“Kelley”) as equity receiver (the “Receiver”) of any affiliates,

subsidiaries, divisions, successors, or assigns owned 100% or controlled by Petters, including

PCI.

         6.        As the court-appointed Receiver, Kelley serves as an agent of the District Court

and in that capacity had exclusive custody, control and possession of the property, assets and

estates of PCI.

         7.        On October 11, 2008 (the “Petition Date”), PCI, at the Receiver’s direction, filed

a petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) in Court File No. 08-45257.

         8.        On October 22, 2008 this Court ordered the above-captioned Bankruptcy cases to

be administratively consolidated as In re Petters Company, Inc., et al., under case number 08-

45257.

         9.        On February 26, 2009, this Court approved the Office of the United States Trustee

for the District of Minnesota’s appointment of Kelley (the “Trustee”), as the Chapter 11 Trustee

for all Chapter 11 debtors in this jointly administered matter, which specifically included

appointing Kelley as the Chapter 11 Trustee of PCI.

                            JURISDICTION, VENUE AND STANDING

         10.       This Court has subject matter jurisdiction of this adversary proceeding pursuant to

28 U.S.C. §§ 157 and 1334. The claims asserted herein arise under the Bankruptcy Code and are

related to cases pending before this Court pursuant to the Bankruptcy Code.




                                                    3
DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 4 of 81



        11.        This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §§

157(b)(2)(A) and (O).

        12.        Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        13.        The Trustee has standing to assert the claims herein pursuant to Sections 323 and

1106 of the Bankruptcy Code.

                                    FACTUAL BACKGROUND

        I.         Petters, Coleman, and White Conduct A Fraud Outside Their Employment
                   Capacity and of No Benefit to PCI.

        14.        This case arises from a massive fraud and Ponzi scheme designed and

orchestrated principally by Petters, Coleman, and White. Petters operated the Ponzi scheme with

the assistance of, among others, Coleman and White from approximately 1993 through the date

of his arrest by federal agents in 2008. Petters, Coleman, and White laundered proceeds of the

Ponzi scheme estimated to be an amount in excess of $40 billion throughout the course of the

Ponzi scheme.

        15.        Petters, Coleman and White represented to various investors that the business of

PCI involved the purchase and sale of goods to discount wholesalers such as Boscov’s, Costco,

Sam’s Club, and B.J.’s Wholesale Club and the purchase-order and receivables financing of

those transactions.

        16.        PCI owned (except for one owned by Petters) and operated the SPEs, which were

formed specifically to receive funds from various investors who were allegedly financing PCI’s

purchase order and receivables financing business. Typically, investors would wire their funds

to a dedicated SPE, which would then forward the funds to one of two purported vendors. These

alleged vendors were Nationwide International Resources (“Nationwide”) (operated by Larry

Reynolds (“Reynolds”) and Enchanted Family Buying Company (“Enchanted”) (operated by


                                                   4
DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 5 of 81



Michael Catain (“Catain”)). Instead of purchasing goods with the funds, Reynolds, through

Nationwide, and Catain, through Enchanted – in cooperation with Petters, Coleman, and White –

fraudulently rerouted the funds back to PCI after deducting a commission. Petters, Coleman, and

White then transferred those funds from PCI to the SPEs, to other third party entities controlled

by Petters, or to themselves personally.

        17.        Petters induced investors into financing the purchase of purported goods, with

loans purportedly secured by purchase orders and potential future accounts receivable. Instead

of procuring legitimate purchase orders from retailers to provide to investors, Petters, Coleman,

and White, while acting adversely to PCI and the SPEs and outside their employment capacity,

fabricated purchase orders in the dollar amounts necessary to pay earlier investors back with

more recent investors’ money and to keep the Ponzi scheme alive.

        18.        To obtain many of the investors in the Ponzi scheme, Petters, Coleman, and White

portrayed PCI or SPE as a middleman that purchased consumer electronic goods or other goods

from wholesalers, such as Nationwide or Enchanted, and resold the merchandise to large, “big

box” retailers such as Costco, Sam’s Club and B.J.’s Wholesale Club. Petters, Coleman, and

White fabricated the documents necessary to recruit investors into the Ponzi scheme. Petters,

Coleman, and White prepared and utilized fabricated documents that were represented to

investors to be purchase orders and related documents. The fabricated documents typically

included: (1) purchase orders from retailers to PCI purportedly ordering electronic goods for

purchase from PCI; (2) purchase orders from PCI to vendors, such as Nationwide or Enchanted,

purportedly ordering electronic goods, and (3) false invoices. Petters, Coleman, and White

fabricated the quantity and prices on these documents to create the false appearance that the

purported transactions actually resulted in profit.



                                                   5
DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 6 of 81



        19.        PCI and the affiliated SPEs experienced substantial losses and were in fact

insolvent at all times. As a result of the fraudulent conduct of Petters, Coleman, and White, PCI

and the affiliated SPEs received no benefit, but were instead seriously damaged.

        20.        The Ponzi scheme was massive in size – more than $3.8 billion of losses were

incurred on a book basis. But the Ponzi scheme structure was also simple in operation. The

funds were transferred in three simple steps. First, PCI or one of its SPEs, would transfer funds

to Nationwide or Enchanted. Second, Nationwide or Enchanted would deduct a commission and

then transfer those funds to PCI’s bank account at M&I Bank controlled by Petters, Coleman,

and White. Third, PCI, acting on instructions from Petters, Coleman, and/or White, would

transfer funds to the SPEs, to other third party entities controlled by Petters, or to themselves

personally. Step one represented the purported purchase of goods – no goods were purchased.

Step two represented the purported creation of an accounts receivable – no accounts receivable

was created. Step three represented a purported repayment to investors from an alleged account

receivable based on alleged legitimate business activity – no business activity occurred. The

bank statements and check registers of PCI and the SPEs, and the flow of funds shown in these

documents, reveal the Ponzi scheme because they reveal, among other things, that no money was

coming from any retailers.

II.     PCI’s M&I Account.

        21.        PCI opened a depository account with National City Bank in December 1999. In

July 2001, M&I acquired National City Bank. PCI established one checking account that was

dedicated solely to PCI’s fraudulent purchase order financing transactions — Account No.

1959018 (the “M&I Account”).




                                                 6
DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 7 of 81



        22.        After opening the M&I Account, billions of dollars were wired into and out of the

M&I Account purportedly to facilitate PCI’s purchase order financing transactions.

        23.        M&I was well aware of the frenzied activity occurring in the M&I Account.

Throughout its relationship with Petters, M&I focused on improving performance and selling

more products and services to PCI in order to increase M&I’s profits.

        24.        After the account was opened, M&I banker Edward Jambor (“Jambor”) was

assigned day to day responsibility for managing the Petters’ relationship and overseeing the M&I

Account. Jambor was a consumer/retail banker with no commercial banking experience.

        25.        Because Petters was an important and substantial customer, Jambor and other

M&I bankers met with PCI representatives, including Coleman, on a regular ongoing basis to

learn and understand the business and needs of PCI.

III.    M&I Had Actual Knowledge Regarding PCI’s Purported Business Model.

        26.        Based on its dealings with PCI and numerous and ongoing meetings with PCI

representatives, M&I understood PCI’s purported business model, including that PCI was

borrowing funds from investors purportedly to finance purchase order financing transactions,

which generated the frenzied wire activity in the M&I Account.

        27.        For example, in March 2002, M&I banker Christopher Flynn (“Flynn”) met with

Frank Vennes, a Petters business associate and the president, CEO and sole shareholder of PCI

investor Metro Gem, Inc. (“MGI”). The purpose of the meeting was to discuss M&I potentially

making a loan to MGI, with the proceeds of the loan being used to fund purchase order financing

transactions with PCI. During this meeting, Flynn became aware how the purported purchase

order financing transactions were structured.          Following the meeting, Flynn had a clear

understanding of PCI’s business model and the fact that retailers such as Wal-Mart were



                                                   7
DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 8 of 81



supposed to be making payments to the M&I Account as part of the purchase order financing

transactions. Flynn later assumed responsibility for the Petters’ relationship after Jambor left

M&I in 2007.

        28.        M&I also became aware that issues arose in connection with the movement of

funds in the transactions.

        29.        For example, although, for some investors, payments for the merchandise in the

purchase order financing transactions were supposed to be made directly from the big box

retailer to the particular investor’s SPE that funded the purchase order financing transaction, the

funds were instead being remitted to the M&I Account by Nationwide or Enchanted, not by any

retailers. PCI was then sending the funds to the SPEs.

        30.        When asked by investors about why retailers were not directly making payments

on these transactions to the SPEs, Petters, Coleman and/or White represented that the retailers

were unwilling to issue payments to multiple investors directly, but instead, would only direct

payments to PCI.

        31.        Because Petters refused to permit investors to transact business or communicate

directly with his purported retailer customers, some investors suggested an arrangement by

which M&I would control the disbursement of funds from the M&I Account. By having M&I

control disbursements, investors purportedly could ensure that Petters would not misuse retailer

payments.

        32.        In early 2003, M&I stepped into these discussions and understood from direct

meetings with Petters that (i) monies supposedly being sent by retailers to PCI were being placed

into the M&I Account and (ii) PCI was holding these funds in trust for the benefit of its investors

and the particular deal(s) they financed.



                                                  8
DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 9 of 81



        33.        Two of Petters’ investors contacted M&I to see if it would agree to exercise

control over the M&I Account and ensure that their purported earmarked retailer payments were

properly routed.

        34.        In 2003, one investor met with Coleman, Petters and Jambor at PCI’s offices in

Minnetonka, Minnesota. At the meeting, the mechanics of PCI’s purchase order financing

transactions were explained and how the monies supposedly flowed in and out of the M&I

Account. The investor then e-mailed Jambor and another M&I employee, Shari Rhode, along

with PCI’s outside counsel, Simon Root, confirming that the investor was looking for M&I Bank

to act as custodian to receive retailer wire payments and to forward those monies on to the

appropriate bank accounts, a process that was purportedly already occurring every day through

the M&I Account. Attached as Exhibit A, and incorporated herein by reference, is a copy of the

e-mail that the investor sent to Jambor and Rhode.

        35.        M&I rejected the investor’s proposal.

        36.        Around the same time, another investor’s counsel sent a letter to an operations

officer at M&I, Carolyn Moline (“Moline”), enclosing a proposed form of a deposit control

agreement with M&I. Attached as Exhibit B, and incorporated herein by reference, is a copy of

the letter. The letter stated, among other things, that many dollars were running through the

M&I Account that should have been deposited into other lock box accounts.

        37.        M&I rejected this investor’s proposal as well.

IV.     M&I Had Actual Knowledge That Retailers Were Not Making Payments To PCI’s
        M&I Account.

        38.        The M&I Account was used to launder billions of dollars by concealing the

ownership, source, and location of the funds, yet the daily average balance in the account was




                                                    9
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 10 of 81



often less than $1 million. Tens of millions of dollars, very frequently in large whole dollar

amounts, were transferred into the account and then immediately wired out that same day.

        39.        During the course of its relationship with Petters, thousands of records were

created relating to the activity in the M&I Account. None of these records, however, reflected

that a retailer was the source of monies being deposited in the M&I Account as contemplated by

the structure of the PCI purchase order financing transactions. This flow of funds did not

comport with the structure explained to multiple M&I personnel and to the various investors.

        40.        From January 1, 2003 through August 31, 2008, in excess of the astronomical

sum of $35.3 billion was deposited into the M&I Account (clearly belying the notion that PCI’s

annual revenues were a mere $1.3 billion). Of that, over $24.1 billion, or 68.3%, was received

from two sources: Nationwide and Enchanted. Upon information and belief, there were no

material deposits from retailers at any point. M&I was never provided a valid business reason

for such a staggering amount and percentage of transfers to be received from PCI’s purported

sellers of merchandise, as opposed to PCI’s retailers, to whom PCI supposedly sold the

merchandise. An additional $10.7 billion, or 30.3%, was received from investor related sources.

M&I never inquired, nor was it ever provided, a valid business reason for such a large amount of

deposits from investors. Thus, 98.6% of the over $35 billion deposited during this less than six

year period was sourced from PCI’s two purported vendors or from investors.

        41.        During the same time period, in excess of $35.3 billion was transferred out of the

M&I Account. Of that amount, in excess of $34.2 billion, or 96.9%, was transferred to or for the

benefit of investors.

        42.        For the period January 1, 2003 through August 31, 2008 (weeks before the fraud

collapsed), 68.3% of the monies in the M&I Account were sourced from Nationwide and



                                                   10
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 11 of 81



Enchanted and from PCI’s investors; over 96.9% of the monies in the M&I Account were used

to fund payments to investors. This activity was not only facially illogical, it also conflicted with

the information about PCI, and the structure of its purchase order financing business, that had

been provided to M&I.

        43.        During this same time period, in excess of $68.4 million was transferred from the

M&I Account directly or indirectly to Petters’ personal accounts. On at least 17 different

occasions, the transfers to Petters’ personal accounts exceeded $1 million, including transfers of

over $3 million on November 17, 2003, $5 million on December 13, 2004, $8 million on

February 17, 2006, and over $11 million on October 27, 2006.

        44.        The transfers to Petters’ personal accounts are facially illogical given the intended

purpose of the M&I Account. M&I never inquired, nor was it ever provided, a valid reason for

these transfers.

        45.        During this same time period, in excess of $119.2 million was transferred from

the M&I Account to Petters Group Worldwide, LLC (“PGW”), a separate entity owed by Petters.

In addition, $2.49 million was transferred from the M&I Account to Thomas Petters, Inc.

(“TPI”), another separate entity owed by Petters.

        46.        The transfers to PGW and TPI are facially illogical given the intended purpose of

the M&I Account. M&I never inquired, nor was it ever provided, a valid reason for these

transfers.

        47.        Accordingly, M&I knew that PCI was not receiving monies from retailers and

that the majority of the dollars deposited into the M&I Account were sourced from Nationwide

and Enchanted, PCI’s two principal purported sellers of merchandise, a fact that made no

conceivable sense, contradicted the explanations provided to M&I as to how PCI’s business



                                                    11
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 12 of 81



operated, and contradicted how PCI represented its business model to its investors. M&I knew

that the representations made by Petters, Coleman and White to PCI’s investors regarding how

PCI’s business model operated were false.

        48.        M&I was aware that at least one potential third party investor interested in

transacting business with an SPE was misinformed that there were tens of millions of dollars

sitting idle in the M&I Account.

        49.        On Friday, December 5, 2003, Mark Apostalon, Compliance Officer at C.J.M.

Holding Corporation (“Apostalon”) e-mailed Jambor an authorization permitting M&I to

confirm that PCI had $39,250,000.00 in available funds to facilitate the purchase of 100,000 cell

phones.    The authorization was signed by Steve Ratliff, a Petters Consumer Brands, LLC

employee who owned a separate entity called Integrity Marketing and Sales, LLP. Attached as

Exhibit C, and incorporated herein by reference, is a copy of the e-mail and authorization that

Apostalon sent to Jambor dated December 5, 2003.

        50.        On December 5, 2003, PCI had an opening balance in the amount of

$1,672,681.59 and an ending balance in the amount of $5 million in the M&I Account. At no

point in December 2003 did PCI’s closing daily balance approach $39 million.

        51.        After receiving this e-mail from Apostalon, Jambor forwarded it to Coleman on

Monday, December 8, 2003, without including any text in his own forwarding e-mail. Despite

knowing something was radically wrong and illegitimate with the manner in which PCI was

conducting its business, Jambor failed to request or receive an adequate explanation from PCI as

to the misrepresentation made to Apostalon regarding the M&I Account balance.




                                                 12
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 13 of 81



        52.        After receiving the email from Jambor, Coleman forwarded it to, among others,

Tom Petters, criticizing Ratliff for signing the authorization without approval and noting that,

sending such letters “ruin’s our relation and the trust we have with our banker.”

V.      M&I Enters into a Deposit Control Agreement to Ensure that Retailers’ Payments
        Flow Directly to the Appropriate SPE.

        53.        Through 2006, PCI had made billions of dollars in payments to its investors in a

timely manner. Near the end of 2007, however, PCI’s payments to its investors began to slow

and investors began to inquire why.            Petters responded that the retail community was

experiencing significant cash flow difficulties as the economy began to recede, which impacted

the shipment of goods and timing of payments to the investors.

        54.        To placate investors and to continue perpetrating the Ponzi scheme, Petters agreed

to enter into several account control agreements in connection with the M&I Account.

        55.        Generally, the framework of the agreements was similar to the previous proposals

made by two investors, both of which M&I rejected. M&I would transfer deposited retailer

monies from the M&I Account to the SPE based on a transaction list, which would detail the

retailer and the amount and date of payment being sent for the benefit of the investor.

        56.        PBFP Holdings, LLC, Palm Beach Capital Corp., and Palm Beach Finance

Partners, L.P. (collectively, the “Palm Beach Fund”) were PCI lenders through a dedicated SPE.

The Palm Beach Fund was the first of PCI’s investors to demand such an arrangement. The

Palm Beach Fund represented that it would withdraw from all PCI purchase order financing

transactions and close out its outstanding positions if PCI would not agree to enter into such an

arrangement.

        57.        On February 8, 2008, Coleman emailed Flynn about setting up a deposit control

agreement among M&I, PCI and the Palm Beach Fund, attaching a draft agreement. Attached as


                                                   13
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 14 of 81



Exhibit D, and incorporated herein by reference, is a copy of the e-mail and draft agreement that

Coleman sent to Flynn dated February 8, 2008.

        58.        On February 14, 2008, Flynn forwarded the draft agreement to Moline and

another M&I employee, Carolyn Schwede, and requested that they review the document. Flynn

noted: “There is urgency to get this handled for the customer Petters Company.” Attached as

Exhibit E, and incorporated herein by reference, is a copy of the e-mail that Flynn sent Moline

dated February 14, 2008, and Moline’s reply on the same date.

        59.        That same day, Moline replied to Flynn questioning, among other things, how

M&I could fulfill its obligations and whether M&I was getting properly compensated for its

services.

        60.        Also on February 14, 2008, Flynn forwarded the draft agreement to M&I’s

outside counsel, Kevin Busch at Moss & Barnett, P.A., asking whether Busch would “mind

giving this a cursory review.” Attached as Exhibit F, and incorporated herein by reference, is a

copy of the e-mail that Flynn sent Busch dated February 14, 2008.

        61.        On February 18, 2008, Flynn sent an email to the Palm Beach Fund’s counsel,

Craig Howse, stating that M&I was willing to attempt to accommodate the Palm Beach Fund so

it could “feel comfortable with the working of the purchase order financing in which they are

engaged.” Attached as Exhibit G, and incorporated herein by reference, is a copy of the e-mail

that Flynn sent Howse dated February 18, 2008.

        62.        On February 19, 2008, Flynn sent an email to both Coleman and Howse outlining

two factors that would make it “difficult” for M&I to execute the agreement, including:

        1. While we have good limited liability language protecting the bank from any
        liability from Petters, the Protected Parties are not a party to the agreement and
        could seek recourse from the bank if the directions supplied to the bank by Petters
        were somehow in dispute. Essentially, the bank is potentially put in the middle of


                                                 14
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 15 of 81



        some future dispute. We appear to take on some potential liability for which we
        are not compensated.

        2. It is unclear what value the bank provides in this arrangement to the Protected
        Parties – we are asked to perform work administering account transfers but we are
        only transferring in accordance with the direct instructions of Petters. Why can’t
        Petters do this directly? It is not materially different from the perspective of the
        Protected Parties.

Attached as Exhibit H, and incorporated herein by reference, is a copy of the e-mail that Flynn

sent Coleman and Howse dated February 18, 2008.

        63.        Despite these questions regarding how it would perform its functions, how it

would be compensated, what potential liability it was taking on, and what value it was adding, on

February 25, 2008, M&I executed a deposit account control agreement with PCI relating to the

Palm Beach Fund (the “Palm Beach Deposit Agreement”).                Attached as Exhibit I, and

incorporated herein by reference, is a copy of the Palm Beach Deposit Agreement.

        64.        The Palm Beach Deposit Agreement reflected M&I’s understanding that some

payments being deposited into the M&I Account belonged to the Palm Beach Fund and PCI was

not entitled to use them.

        65.        As set forth in the Palm Beach Deposit Agreement, M&I acknowledged and

agreed that: (1) Petters would provide transaction lists to M&I at least once a week; (2) the

transaction lists would identify the purchaser of the goods, the purchaser’s payor bank, the

purchase order date and number, the invoice date and number, the payment due date, the name of

the investor which financed a given transaction and the amount of such financing; (3) M&I

would control the disbursements from the M&I Account to ensure the transfer of monies to the

Palm Beach Fund exclusively based on the transaction lists; and (4) the M&I Account would be

under M&I’s “sole dominion and control.”




                                                15
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 16 of 81



        66.        As required by Section 3 of the Palm Beach Deposit Agreement, the Palm Beach

Fund established an account at M&I (the “Palm Beach Account”). The purpose of the Palm

Beach Account was to receive the monies routed by M&I from the M&I Account pursuant to its

custodial and escrow duties under the terms of the Palm Beach Deposit Agreement.

        67.        The Palm Beach Deposit Agreement was a significant undertaking for M&I and

required “special handling” that would have entailed additional resources and costs. Moline

testified under oath:

        Q.         Had you ever been asked to do this or handle a request such as this
                   in your banking career?

        A.         No.

        Q.         When you say take a person to monitor the account, who would
                   that person be?

        A.         It would have had to have been one of the two folks out at that
                   office. Whatever was in that control agreement and they were
                   asking us to do, that staff person would have to do it.

        Q.         There’s a cost associated with paying that staff person hourly rates
                   and benefits and so forth, is that right?

        A.         Yes.

        Q.         Was there an arrangement for that cost to be passed on to the
                   customer?

        A.         I don’t know the answer to that question.

        Q.         Would you expect that cost to be passed on to the customer?

        A.         I would think so.

        Q.         Why is that?

        A.         It’s special handling.

        Q.         What does special handling mean?

        A.         Anything over and above what a client would be asking you to do,
                   whatever is in that control agreement.

                                                   16
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 17 of 81



        Q.         Did Mr. Flynn respond to your concern about getting fairly
                   compensated?

        A.         I do not know that he ever came back and said -- I was never clear
                   on that, no, whether he did or not.

Moline Dep. 82:8-83:16. Mar. 15, 2011.

        68.        Ultimately, M&I, through Flynn, completely discounted and disregarded Moline’s

concerns regarding how M&I logistically would perform these special services, whether M&I

was being fairly compensated, which employees could handle this role and whether the function

should be performed by a different department within M&I. This is because M&I never intended

to perform.

        69.        Moline acknowledged under oath that, because of the special and extraordinary

nature of the contemplated services, she would not have expected M&I to execute the Palm

Beach Deposit Agreement unless and until appropriate personnel first understood operationally

and logistically what they needed to do to appropriately implement the agreement.

        70.        And yet, Moline testified that M&I did not need to develop such an understanding

because “we hadn’t gotten that far”:

        Q.         Did you ever discuss, communicate with anyone about what
                   activity was taking place in the M&I Account in or about February
                   of 2008?

        A.         No.

        Q.         For instance, did you know anything about how many wires were
                   taking place on a daily or weekly basis?

        A.         Into their account, no. I had no knowledge of that account prior to
                   any of this.

        Q.         I want to make sure we are clear on your testimony. Let me ask
                   specific questions. I’m not talking about prior to this. I’m talking
                   about in February of 2008 did you know anything about the level
                   of wire activity in or out of the PCI account?

        A.         No.

                                                   17
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 18 of 81



        Q.         Or the amount of monies being deposited or being transferred out
                   of the PCI account?

        A.         No.

        Q.         Or the sources or uses of monies into or out of the PCI account?

        A.         No.

        Q.         Did you undertake any thought process or analysis as to how much
                   staff time would be required to perform this function?

        A.         No. We hadn’t gotten that far.

                                                    ***

        Q.         Lower down it says, “So I would be concerned we get the staff or
                   knowledge to take care of this.” What did you mean by that?

        A.         I have two people out there. I was concerned about the amount of
                   time it would take to do this for just one client.

        Q.         When you were expressing your concern about having the staff,
                   did you do anything to understand the amount of activity that was
                   even being discussed?

        A.         We hadn’t gotten that far yet.

        Q.         How did you know whether or not you didn’t have the staff, that
                   perhaps there was only going to be one wire a week?

        A.         Because it’s special handling, period, and it’s not something we do
                   for every customer, and whatever the activity would have been we
                   would have had to be responsible for looking at it.

Moline Dep. 87:21-88:20 and 103:16-104:8.

        71.        Flynn cannot identify any instructions he ever provided to his staff as to

logistically what they would need to do in order to perform and concedes that M&I had

performed no due diligence before signing the Palm Beach Deposit Agreement.

        72.        M&I’s failure to undertake a perfunctory analysis of how it would perform its

duties demonstrates its lack of intent to perform.




                                                    18
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 19 of 81



        73.        By executing the Palm Beach Deposit Agreement without understanding how it

would perform the contemplated functions, M&I violated, upon information and belief, bank

industry standards and its own internal policies, procedures or practices.

        74.        M&I agreed to enter into the Palm Beach Deposit Agreement without any

compensation whatsoever even though Flynn asserted that “if we’re being asked to provide a

service, it would be reasonable to expect that we should be compensated for doing that.” Flynn

Dep. 193:14-16. Moline was also concerned about who would pay the legal fees for outside

counsel to review the agreement. Flynn never addressed with Moline any of these concerns.

        75.        M&I’s failure to even quantify its anticipated internal costs or otherwise price the

services it would provide pursuant to the Palm Beach Deposit Agreement demonstrates its lack

of intent to perform.

        76.        M&I, through Moline, understood that in order to perform: (1) specific

procedures needed to be drafted and (2) at least two M&I personnel must be adequately trained.

M&I also understood that it had no existing policies, procedures or guidelines in place for this

new financial service that it was creating. And yet neither Moline nor any other M&I employee

ever prepared any policies, procedures or guidelines outlining how M&I would perform the

functions set forth in and created by the Palm Beach Deposit Agreement.

        77.        M&I’s failure to prepare operating procedures demonstrates its lack of intent to

perform.

        78.        M&I’s failure to train any personnel how to perform the agreed upon functions

demonstrates its lack of intent to perform.

        79.        By failing to prepare operating procedures, M&I violated, upon information and

belief, bank industry standards and its own internal policies, procedures or practices.



                                                    19
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 20 of 81



        80.        By failing to train pertinent personnel how to perform, M&I violated, upon

information and belief, bank industry standards and its own internal policies, procedures or

practices.

        81.        At no time did any internal committee of M&I review or approve the creation,

sale or implementation of this new product. The failure to do so demonstrates M&I’s lack of

intent to perform.

        82.        Moreover, such failure was a violation of, upon information and belief, bank

industry standards and its own internal policies, procedures or practices.

        83.        M&I’s failure to inform any personnel that it had executed the Palm Beach

Deposit Agreement — other than the two officers who executed the Palm Beach Deposit

Agreement — demonstrates its lack of intent to perform.

        84.        Moreover, the failure of the two officers to inform any personnel that they had

executed the agreement on behalf of M&I was a violation of, upon information and belief, bank

industry standards and its own internal policies, procedures or practices.

        85.        Moreover, by failing to maintain a copy of the executed agreement, M&I violated,

upon information and belief, bank industry standards and its own internal policies, procedures or

practices.

        86.        Upon information and belief, M&I failed to record or memorialize any of the

discussions surrounding, or the actual execution of the Palm Beach Deposit Agreement. M&I’s

failure to record and memorialize any of these events demonstrates a lack of intent by M&I to

perform under the Palm Beach Deposit Agreement. By failing to record and memorialize any of

these events, upon information and belief, M&I violated its own policies, procedures or

practices.



                                                  20
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 21 of 81



        87.        M&I executed the Palm Beach Deposit Agreement not only without informing the

appropriate operations personnel responsible for implementing the agreement, but after expressly

informing such personnel that M&I in fact would not perform and need not perform.

        88.        By executing the Palm Beach Deposit Agreement without informing the

appropriate operations personnel responsible for implementing the agreement, M&I violated,

upon information and belief, bank industry standards and its own internal policies, procedures or

practices.

        89.        M&I’s motivation in executing the Palm Beach Deposit Agreement and thereby

misrepresenting its intent to perform was to appease Petters and PCI so as to enhance the

potential to make additional profit from the Petters’ relationship. M&I’s overriding goal was to

further and cultivate the relationship with Petters at the expense of and without regard to the

Palm Beach Funds, bank industry standards or M&I’s own policies, procedures or practices.

VI.     M&I Enters into Several Other Deposit Control Agreements.

        90.        After executing the Palm Beach Deposit Agreement, M&I entered into similar

agreements for other PCI investors, including Ritchie Capital Management, Ltd. (“Ritchie”) and

Interlachen Harriet Investments, Ltd. (“Interlachen”). In May 2008, M&I executed a deposit

account control agreement with PCI relating to the Ritchie (the “Ritchie Deposit Agreement”).

A copy of the Ritchie Deposit Agreement is attached, and incorporated herein by reference, as

Exhibit J. On May 29, 2008, M&I executed a deposit account control agreement with PCI

relating to the Interlachen (the “Interlachen Deposit Agreement”). A copy of the Interlachen

Deposit Agreement is attached, and incorporated hereinby reference, as Exhibit K. The Ritchie

Deposit Agreement and the Interlachen Deposit Agreement imposed substantially the same

obligations on M&I as the Palm Beach Deposit Agreement.              The Palm Beach Deposit



                                                21
DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 22 of 81



Agreement, the Ritchie Deposit Agreement, and the Interlachen Deposit Agreement are

collectively referred to throughout as the “Deposit Control Agreements.”

VII.    M&I Took No Steps To Perform Any Of Its Obligations Under the Deposit Control
        Agreements.

        91.        M&I took no steps to perform any of its obligations under the Deposit Control

Agreements, even though M&I considered the nature of the contemplated services to be special

and extraordinary.

        92.        In sum, M&I violated, upon information and belief, bank industry standards and

its own internal policies, procedures or practices by, among other things:

       Failing to make even an perfunctory analysis of how it would perform its duties and
        obligations under the Deposit Control Agreements;

       Imposing no charge for the special and extraordinary services it represented it would
        provide pursuant to the Account Control Agreements and failing to even consider what
        an appropriate charge would be;

       Preparing no operating procedures to enable it to perform the functions set forth in and
        created by the Deposit Control Agreements, even though M&I knew specific procedures
        needed to be drafted because it had no existing policies, procedures or guidelines in
        place;

       Failing to train any personnel how to perform the agreed upon functions set forth in and
        created by the Deposit Control Agreements;

       Failing to inform M&I employees – other than the signatories – about the Deposit
        Control Agreements or M&I’s obligations thereunder;

       Failing to obtain internal committee approval before entering into the Deposit Control
        Agreements, which in essence represented a new product;

       Failing to maintain an executed copy of the Palm Beach Deposit Control Agreement in its
        files;

       Failing to memorialize any discussions regarding the Palm Beach Deposit Control
        Agreement in its meeting notes;

       Failing to obtain or attempt to obtain any transaction lists from PCI.



                                                 22
DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 23 of 81



        93.        The Federal Financial Institutions Examination Counsel has published a list of

suspicious activities or “red flags” that are indicative of money laundering. The activity in the

M&I Account violated, without limitation, the following of those “red flags”:

Activity Inconsistent with the Customer’s Business

       The currency transaction patterns of a business show a sudden change inconsistent with
        normal activities.

       A large volume of cashier’s checks, money orders, or funds transfers is deposited into, or
        purchased through, an account when the nature of the accountholder’s business would not
        appear to justify such activity.

       Unusual transfers of funds occur among related accounts or among accounts that involve
        the same or related principals.

       Goods or services purchased by the business do not match the customer’s stated line of
        business.

       Payments for goods or services are made by checks, money orders, or bank drafts not
        drawn from the account of the entity that made the purchase.

       The stated occupation of the customer is not commensurate with the type or level of
        activity.

Funds Transfers

       Many funds transfers are sent in large, round dollar, hundred dollar, or thousand dollar
        amounts.

       Many small, incoming transfers of funds are received, or deposits are made using checks
        and money orders. Almost immediately, all or most of the transfers or deposits are wired
        to another city or country in a manner inconsistent with the customer’s business or
        history.

       Funds transfer activity is unexplained, repetitive, or shows unusual patterns.

       Payments or receipts with no apparent links to legitimate contracts, goods, or services are
        received.

       Funds transfers are sent or received from the same person to or from different accounts.

       Funds transfers contain limited content and lack related party information.



                                                 23
DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 24 of 81



       A large number of incoming or outgoing funds transfers take place through a business
        account, and there appears to be no logical business or other economic purpose for the
        transfers, particularly when this activity involves higher-risk locations.

Other Unusual or Suspicious Customer Activity

       Suspicious movements of funds occur from one bank to another, and then funds are
        moved back to the first bank.

       Customer uses a personal account for business purposes.

        94.        The foregoing actions and inactions by M&I violated bank industry standards and,

upon information and belief, its own internal policies, procedures or practices.

                          COUNT I – AIDING AND ABETTING FRAUD

        95.        The Trustee realleges and incorporates by reference the preceding paragraphs of

the Complaint as if fully set forth herein.

        96.        Petters, Coleman and White were perpetrating a massive fraud and were

laundering the proceeds of the fraud to conceal the ownership, source and location of the funds.

        97.        M&I had actual knowledge of the fraud. M&I knew that Petters, Coleman and/or

White were perpetrating a fraud or engaging in other wrongful acts through the M&I Account

based upon, among other things, M&I’s knowledge of the manner in which the purchase order

financing transactions were supposed to be conducted, and M&I’s knowledge that no funds

flowed from any retailers to the M&I Account and that instead the M&I Account was funded

primarily from Nationwide and Enchanted and PCI’s investors, and that the representations and

recitals set forth in the Deposit Control Agreements were materially false.

        98.        By effectuating tens of billions of dollars in wire transfer payments through the

M&I Account, M&I provided substantial assistance to the Petters Ponzi scheme.

        99.        As a result of the continuing fraud, investors continued to pour money into the

Ponzi scheme through September 2008.


                                                  24
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 25 of 81



        100.       Without the substantial assistance that M&I provided, the Ponzi scheme would

have been discovered earlier by law enforcement authorities and victims of the Ponzi scheme.

        101.       As a direct and proximate result of the M&I’s conduct, PCI and its related entities

suffered damages exceeding $50,000 and in an amount to be proven at trial in this matter.

        102.       The Trustee respectfully requests that the Court enter judgment against the

Defendants in an amount exceeding $50,000.

         COUNT II – AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

        103.       The Trustee realleges and incorporates by reference the preceding paragraphs of

the Complaint as if fully set forth herein.

        104.       Petters, Coleman and White served as officers and directors of multiple Petters

entities, including PCI and various SPEs. As officers and directors, Petters, Coleman and White

owed their companies fiduciary duties of care, loyalty and good faith.

        105.       PCI and the SPEs were insolvent from their creation and throughout the entire

course of the Ponzi scheme.

        106.       As officers and directors of insolvent entities, Petters, Coleman and White owed a

fiduciary duty not only to those entities, but also to the creditors of the entities.

        107.       Rather than acting in a manner consistent with their fiduciary duties, Petters,

Coleman and White engaged in a series of actions injuring those entities, including, but not

limited to, looting tens of millions of dollars for their personal use, and using every means

available to prolong (and thereby deepen) the Ponzi scheme. Petters, Coleman and White’s

actions not only injured the entities, but damaged the creditors of the insolvent entities.

        108.       M&I had actual knowledge of Petters, Coleman and White’s breaches of fiduciary

duties. M&I knew that Petters, Coleman and White were breaching their fiduciary duties or

engaging in other wrongful acts through the M&I Account based upon, among other things,

                                                   25
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 26 of 81



M&I’s knowledge of the manner in which the purchase order financing transactions were

supposed to be conducted, and M&I’s knowledge that no funds flowed from any retailers to the

M&I Account and that instead the M&I Account was funded primarily from sellers of

merchandise and investors, and that the representations and recitals set forth in the Deposit

Control Agreements were material false. M&I also had actual knowledge that millions of dollars

in payments from the M&I Account were sent directly to Petters’ individual bank accounts.

          109.     M&I substantially assisted Petters, Coleman and White’s breaches of fiduciary

duties.

          110.     As a direct and proximate result of the M&I’s conduct, PCI and its related entities

suffered damages exceeding $50,000 in an amount to be proven at trial in this matter.

          111.     The Trustee respectfully requests that the Court enter judgment against the

Defendants in an amount exceeding $50,000.

                                 COUNT III – CIVIL CONSPIRACY

          112.     The Trustee realleges and incorporates by reference the preceding paragraphs of

the Complaint as if fully set forth herein.

          113.     The Ponzi scheme was a massive fraud, perpetrated over a number of years, with

a wide range of victims.

          114.     Petters, Coleman and White conspired for more than a decade to defraud investors

to the Ponzi scheme.

          115.     Upon information and belief, M&I conspired with Petters, Coleman and White to

fraudulently represent to investors that M&I would comply with the Deposit Control

Agreements.

          116.     Upon information and belief, M&I conspired with Petters, Coleman and White to

fraudulently represent to investors that PCI would comply with the Deposit Control Agreements.

                                                   26
DOCS-#3769181-v5
       CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 27 of 81



        117.       Upon information and belief, M&I and Petters, Coleman and White had a meeting

of the minds that they would represent to investors, including the Palm Beach Fund, Ritchie and

Interlachen, that they would comply with the Deposit Control Agreements.

        118.       Upon information and belief, M&I and Petters, Coleman and White had a

common understanding to commit this wrong.

        119.       Upon information and belief, M&I and Petters, Coleman and White committed

conspiratorial acts in furtherance and in pursuit of this wrong.

        120.       Upon information and belief, M&I conspired with Petters, Coleman and White to

commit fraud, through the Deposit Control Agreements that were part of the Petters Ponzi

Scheme, which caused massive damages.

        121.       As such, the Trustee respectfully requests damages in an amount exceeding

$50,000 to be proven at trial.



DATED: November 14, 2012                              LINDQUIST & VENNUM P.L.L.P.

                                                      By:    /s/ Terrence J. Fleming
                                                      Terrence J. Fleming (0128983)
                                                      James A. Lodoen (173605)
                                                      Sandra S. Smalley-Fleming (0296983)
                                                      Daryle L. Uphoff (111831)
                                                      Mark S. Enslin (338813)
                                                      4200 IDS Center
                                                      80 South Eighth Street
                                                      Minneapolis, MN 55402-2274
                                                      (612) 371-3211
                                                      (612) 371-3207 (facsimile)
                                                      www.lindquist.com
                                                      ATTORNEYS FOR DOUGLAS A.
                                                      KELLEY CHAPTER 11 TRUSTEE OF
                                                      PETTERS COMPANY, INC.




                                                 27
DOCS-#3769181-v5
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 28 of 81




                                      001"007-2002582-d
From:   lon Sabes <sabesjon@qwest.net>
Sent: ti                rðbruárY 19, 2ool 3 :45 Pr't
TO:       "ä"ã;dãt, corp' cóq; eaward. j ambor@mi corp' com
     s¡'äiT'.'Ëñõãéóruri
cc: ñóõt, simon c <srbot@fredlaw,com>
subje ct:      Petters
shari & Ed,
rt was a pleasure meeting with    you today regard!1g-our collective efforts to
                             "ñelnäñi
i,ìpiËñ"ñ.'å"Ë;;i.-.iïiååiä1          rm-Iõ' accómmodate pette rs va r i ous I endi ns
st ructu res




                                               nsi     de   rati   on   .


s'i ncerel y

lon   Sabes
opportuni t v Finance LLc
60 south s ixth street, suite 2540
Ni nneapol     i s,
                 MN 55402
612 . 339, 89 94
612 . 339,89 22       fax
612.388.22 23 mobi I e




                                            Page   I

                                                                                    NO,

                                                                            R. L.         EXHIBIT

                                                                                          A
                CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 29 of 81

                                                                                       -\
                                      )
t




                                      HOWSE
                                                         H
                                                     8 THOMPSON,                   P.A.
    ì ffi 9 f:ËRNßR()r)K I.ANF:                      ATTORNEYS ÀT LAW                             c, cRAlc HowsE
    I't,YM()i.f'fl t, MN ii+,r7                                                                 IEFFREY C,'t'HOMPSON
                                      Providing counsel lo ìndividuttk and   busine,tses

                                                                                                      OF COUNSEL
    tcleþhrtnr 76 1.577,0150
                76 l.577.015                                                                       IEFFRSY K. VEST
    fanimile                      I
                                                                                                 CRECORY W. DECKERT




                                                    January 27,20Q4



                                                        Sent by Facsímile T?ansmissìon Only (612)904-8015
       Carol Moline
       M&I Bank


                                               Re:      Deposit Account Agreement
                                                        Our File No.: C1925-45

       Dear Ms, Moliner

       Several weeks ago I talked to you about the need for a deposit agreement with one of your
       customers, M*y dollars are ðunently running ttrough this account, some of which should have
       more appropriatety heen deposited into several lock box Íurangements whioh were established,
       Unfortunatély, noi all of the account holders vendors have been trained to di¡eot the payments to
       ths lock box. For that reason, we have propared tho enclosed Deposit Account Conhol
       Agreement to set up a meohanism to provide proteotion to the parties to the lock box accounts
       without interfering with the business practices of the account holder, Please review this
       Agreement and provide your comments, Please also give us an indication of the charges that
       H,lgl witt require to administer this Agreement. I believe the parties are ready to move forward
       with this as soon as these matters are resolved' Thank you'


                                                Very truly yours,




                                                G         Howse


       GCH:jlw
       Enclosrue

                                                                                            EXHIBIT           1905
                                                                                            3                      cH001810
             CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 30 of 81


From:
Sent¡        Thu,01 Jan1970 00:00:00 GMT
To¡          Romenesko, Stuart
CC:          Petters, Tom
Subject: FW: Letter of Authorization



Steve   Ratliff DOES NOT have the authority to be sending   these letters to his customers and having his customers contacting
Petters Company barker.

Ed Jambor received a phone call last Friday from Mark at CJM Holdings Company wanting to        ver$   that Petters Company
has $39,250,000 in our account.


Ed will not give out any information on our account without Tom Petters or myself approving it, and by employees sending
letters like this to our Banker, it ruin's our relation and the trust we have with our banker.


Thanks

Deanna

Stuaf: Do you want    me to




--Original Message--'--
From: Edward.Jambor@micorp.com [mailto :Edward. Jambor@micom.comì
Sent: Monday, December 08, 2003 8:53 AM
To: Munson, Dearu:a
Subject: Letter of Authorization



Ed Jambor
Business Bank Officer
M & I Marshall & Ilsley Bank
(612)798-334s
---   Forwarded by Edward Jambor/lvllCorporation onl2l08l2003 08:53 AM -----



               "Immix, LLC"

               <immix@zianet.com        To:     edward,jambor@micorp.com

                               cc

                              Subject: Letter of Authorization
           CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 31 of 81


                r210s12003 042s

                PM




Dear Edward Jambor,
Attached in a pdf format is a letter of authorization to confirm funds
I will call you shofly.
Best regards,
Maft A. Apostalon
Compliance Officer
C.J.M. Holding Corporation
(See attached file: Authorized Bank Letter,pdf)
         CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 32 of 81




To¡ (ual Banlr)    Marsrrall lsley Bank
Addfees; Pô Box 204tir tlllwaukre, ti'¡, USA    5320f -20¡15
Teh tus464-5463
Bank Officen¡ Nama:                                                     Ep JnMBOUR
                                     Authority to Disclqse           Gru) 113-33ts

To Whom     It   May Concem:

We, the     ôrmehtloned account holder glve you authority to dislose to OM
t-lolding Corporation and/or their Banklng Instihrtion detalls regardlng our abllity
to enbr into a Sales/Purchase contract for the purcluse of 100,000 uniLs of
Itokia 897Oi phones ($392.50 ea) at a total cost of ius 3+25o,o0o pyable
by way oî Sândby Leller øf Oedit or Blockd Funds. Arry lntur¡naHon you
give, you do so wíthout prejudice and without any contractual or finarrcial
involvement or recoutse for whatgoever reason and at our oçress request

Dlsdosure should only be made against a requlrement to saUsfy Nokia of otlr
abiliEy in entering ¡nto a contract¡al arrançment wlth them as stated aborc and
in any event on ûe produdion of

fntqrity    As the agætd Password,

Yours sincerely,



Name:




Titlc:

            IntesrityMsrkctinsandsales.LLLP         il   o1n   I. O.C "ç
"o-O*:
                            -i1.," leila,r S        Lor^gan 7, T-rt|.
         CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 33 of 81


From:    Coleman, Deanna
Sent:    Fri, 08 Feb 2008 14:03:13 GMT
To:      christopher.flynn@micorp,com
BCC: Hay, Tom
Subject: FW: Deposit Account Agreement


Enclosed is the Deposit Control Agreement, As I mentioned, I will be out of the office all next week,
but can be reached on my cell at 952-200-0939 '

Thanks
Deanna Coleman
     CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 34 of 81
                                                                                    DRAFT


                    DEPOS¡T ACCOUNT CONTROL AGREEMENT

This Deposit Account Control Agreement, dated as      of                  2008, is by
and between M&l  Bank, a national banking association bank (M&l), and Petters
Company, lnc., a Minnesota corporation (Petters).

WHEREAS, each of severalfinancial entities hereinafter designated as third party
beneficiaries (the Protected Parties) provides financing to Petters or an affiliate
company of Petters with respect to transactions comprising the sale and purchase of
consumer merchandise (Transaction); and

WHEREAS, each of the Protected Parties has some form of securitization structure for
its financing, including for some Protected Parties "lock box" arrangements; and

WHEREAS, from time to time Petters will receive payments with respect to Transactions
into its bank account at M&l which should have been paid to a "lock box" of a Protected
Party or directly to a Protected Party; and

WHEREAS, Petters desires to provide legal assurance to the Protected Parties that
deposits into the Petters bank account which should have been paid into a Protected
Parties lock box or directly to a Protected Party are held for the benefit of the Protected
Party and will be immediately transferred to the Protected Party's lockbox or to a
separate account at M&l owned by the Protected Party;

NOW, THEREFORE, the parties hereto recite and agree as follows:

I      Deoosit Account

              (a)    Desionation and Riohts

                     Petters hereby designates its bank account at M&l bearing account
                     number               as the Deposit Account referred to herein which
                     is subject to the terms and conditions of this Agreement.

                     Moneys deposited into the Deposit Account shall be held for the
                     benefit of Petters and the Protected Parties as hereinafter defined,
                     and shall be distributed as herein provided, Petters acknowledges
                     that all moneys deposited into the Deposit Account which are the
                     proceeds of purchase orders and/or invoices financed by a
                     Protected Party (Protected Party Funds) which are intended for
                     payment into a "lock box" or other securitized structure for the
                     benefit of a Protected Party do not constitute funds of Petters and
                     are held for the benefit of and shall be paid to the Protected Party.
                     Further, Petters declares Protected Party Funds are held in trust for
                     the Protected Party to whom the funds are required to be paid.
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 35 of 81
                                                                                DRAFT


           (b)    Protected Parties

                 As used in this Agreement the terms Protected Party means and
                 refers to any and all of the following:

                 Each Protected Party is a third party beneficiary of this agreement
                 with respect to any moneys held in trust for it in the Deposit
                 Account.

           (c)    Deposits into Account,

                  Certain deposits will be made into the Deposit Account by and for
                  the benefit of Petters. Such deposits are not held in trust for the
                  Protected Parties and no Protected Party shall make any claim
                  upon the moneys in the account held exclusively for Petters or for
                  the benefit of another Protected Party.

           (d)    Control of Deposit Account.

                  The Deposit Account shall be under the sole dominion and control
                  of M&l as custodian of the Account for the benefit of Petters and the
                  Protected Parties as the rights of each are established herein. M&l
                  shall manage and control this Account in accordance with the
                  guidelines and procedures established by this Agreement.

           (e)    Termination of Deposit Account.

                  W¡th 120 days notice to each Protected Party, Petters shall have
                  the right to close the Deposit Account at any time no moneys are
                  held in the Deposit Account in trust for any Protected Party.

2    Procedures for Deposit Account. M&l shallfollow the following procedures with
     respect to all moneys deposited or credited to the Deposit Account:

           (a)    M&l shall deposit in the Deposit Account all moneys collected or
                  received with respect to Transactions and all other receipts from
                  time to time tendered by or on behalf of or to Petters for deposit
                  therein, including without limitation all wire transfers and other
                  payments directed to the Deposit Account.


           (b)    Petters shall provide to each Protected Party and M&l at least once
                  each week (or more often if necessary to enable M&l to discharge
                  its obligations hereunder), a list of all Transactions funded by a
                  Protected Party with respect to which payment may be received by
                  M&l for deposit in the Deposit Account (Transaction List). This
                  Transaction List shall include the name of the purchaser or obligor,


                                           2
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 36 of 81
                                                                               DRAFT


                  the purchaser's payor bank and the banking coordinates, the
                  purchase order date and number, the invoice date and number, the
                  payment due date, and the Protected Party which has financed the
                  Transaction and the amount financed by the Protected Party.

           (c)    M&l shall compare each payment received by wire transfer or
                  othenruise to the most recently received Transaction List provided to
                  it by Petters and shall automatically transfer each payment on a
                  Transaction funded by a Protected Party to an M&l account
                  established by and for the benefit of each Protected Party as
                  required herein. M&l shall advise Petters and each Protected Party
                  promptly of each payment and the Transaction described on the
                  Transaction List to which it relates.

           (d)    Within one business day, Petters and the Protected Party shall
                  thereafter determine, by mututal agreement, the amount, if any, of
                  any payment transferred to the Protected Party account that is the
                  property of Petters or its affiliate under the terms of those
                  agreements identified on Exhibit A (Petters Amount). Protected
                  Party shall then notify M&l of the Petters Amount which amount
                  shall be returned to the Deposit Account.

           (e)    Petters shall not make any withdrawals of Protected Party Funds
                  from the Deposit Account by check, electronic means or othenrise,
                  and M&l will not honor any request for payment of Protected Party
                  Funds (as shown on the Transaction List) to Petters. Petters may
                  withdraw or direct the transfer of moneys which do not comprise
                  Protected Party Funds from the Deposit Account at any time.

           (Ð     Protected Party shall promptly cause any amount transferred to its
                  account to which the Protected Party is not the rightful owner to be
                  returned to the Deposit Account.

3    Method of Disbursement. Each Protected Party shall establish an account with
     M&l into which M&l shall transfer moneys on deposit in the Deposit account
     which are to be released to the Protected Party as provided in Section 2 (c).
     Each Protected Party shall thereafter establish the protocol for disbursement of
     the funds from its account.

4    Fees, Allfees for the Deposit Account shall be paid by Petters. ln the event that
     Petters fails to timely make a payment of a fee on the Account, M&l may
     thereafter exercise its right of set-off against amounts in the Deposit Account
     available for disbursement to Petters, All fees for the separate account of a
     Protected Party shall be paid by the Protected Party,

5    Set Off. The M&l hereby agrees that the M&l will not exercise or claim any right
     of set-off or banker's lien against the Deposit Account or any Protected Party


                                          J
     CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 37 of 81
                                                                                        DRAFT


      Funds on deposit therein, and the M&l hereby further waives any such right or
      lien which it may have against any Protected Party Funds held in the Deposit
      Account.

6.    Limite

               (a)   To induce M&l to enter into this Agreement, establish the Deposit
                     Account and perform services through the Deposit Account
                     provided for or contemplated by this Agreement, Petters agrees
                     that:

                     (i)       M&l shall have no liability to Petters or any Protected Party
                               for any loss or damage that any of them may claim to have
                               suffered or incurred, either directly or indirectly, by reason of
                               this Agreement, the Deposit Account or any transaction or
                               service contemplated by the provisions hereof, unless
                               occasioned by the gross negligence or willful misconduct of
                               M&|, Under no circumstances will M&l be liable for indirect,
                               special or consequential damages, or to any third party as a
                               result of any actions taken or omitted by M&l in accordance
                               with this Agreement;

                     (   ii)   M&l shall be entitled to rely, and shall be fully protected in
                               relying, upon any note, writing, resolution, notice, statement,
                               telex, teletype or telecopier message, order or other
                               documentary, or teletransmission received by M&l from
                               Petters and reasonably believed by M&l to be genuine and
                               correct and to have been signed, sent or made by an
                               authorized person, and without making any inquiry
                               whatsoever as to Petters right or authority to give such order
                               or direction contained therein or as to the application of any
                               payment made pursuant thereto; and

                     (iii)     M&l may consult with legal counsel and other experts
                               selected by it with respect to claims against it with respect to
                               the Deposit Account. M&l shall not be liable for any act or
                               omission taken or suffered by M&l as a result of M&l's good
                               faith reliance on such counsel or experts.

               (b)   Petters agrees to indemnify M&|, its directors, officers, agents and
                     employees, and hold each of them harmless from and against any
                     and all claims, other than those ultimately determined to be founded
                     on gross negligence or willful misconduct of M&1, and from and
                     against any damage, penalties, judgments, liabilities, losses or
                     expenses (including reasonable attorneys' fees and disbursements)
                     incurred as a result of, arising out of or othenvise related to any
                     transaction conducted or service provided by M&l through the use


                                                 4
     CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 38 of 81
                                                                                  DRAFT


                    of the Deposit Account pursuant to the procedures provided for or
                    contemplated by this Agreement.

7.    Term ination. U pon 120 days notice to the Protected Parties, this Agreement may
      be terminated by Petters, and at the end of the 120 day notice period, Petters is
      entitled to close the Deposit Account after transfer of all funds of the Protected
      Party to its separate account. Upon receipt of the notice by Petters of termination
      of the account, M&l shall provide written notice of receipt of the Petters notice to
      the Protected Party at the address most recently provided by said party to M&1.
      This Agreement may be terminated by M&l at any time on not less than 120 days
      prior written notice delivered to each Protected Party. During the 120 days prior
      to termination, M&l will continue to manage the Deposit Account in accordance
      with the provisions of this Agreement. Upon termination of this Agreement, M&l
      will deliver all moneys on deposit in the Deposit Account to Petters.

8     lrrevocable Aoreement. Petters acknowledges that except as provide in Sections
      1(e) and 8, the agreements made by it and the authorizations granted by it in
      Sections 2 and 3 hereof are irrevocable, and that authorizations granted in
      Sections 2 and 3 hereof are powers coupled with an interest.

9.    Notices. Any notices, consents, directions, demands, or other communications
      given under this Agreement (unless otherwise specified herein) shall be in writing
      and shall be deemed to have been duly given when delivered in person or by
      overnight delivery at, or telecopied to, the respective addresses or telecopy
      numbers (or such other address or telecopy number as may hereafter be
      furnished to the other party or parties by like notice), as the case may be, set
      forth below:

                    Petters              Petters Company, Inc.
                                  44OO Baker Road
                                  Attention: Thomas Petters & Deanna Munson
                                  Minnetonka, MN 55343-8684
                                  Telephone No,: (952) 975-2295
                                  Telecopier No.: (952) 975-4073

                    Bank:         M&l Bank


                                  Attention
                                  Telephone No.
                                  Telecopier No.

      Any party may change its address for notices hereunder by notice to each other
      party hereunder given in accordance with this Section, Each notice, request or
      other communication shall be in writing and shall be deemed to be effective (a) if
      given by facsimile, when such facsimile is transmitted to the facsimile number
      specified in this Section and confirmation of receipt is made by the appropriate


                                             5
      CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 39 of 81
                                                                                     DRAFT


       party, (b) if given by overnight courier, 24 hours after such communication is
       deposited with the overnight courier for delivery, addressed as aforesaid, or (c) if
       given by any other means, when delivered at the address specified in this
       Section 10. Notices requiring a response within less than 48 hours shall be given
       by facsim ile transm ission.

10      Leoal Holidavs. ln any case where the date on which a notice is required to be
       sent to any person pursuant to the terms of this Agreement shall not be a
       business day in the State of Minnesota, then (notwithstanding any other provision
       of this Agreement) the time period for response shall begin at 9:00 a.m. on the
       first business day following the legal holiday.

11.    Severabili Clause Any part, provision, representation, or warranty of this
       Agreement which is prohibited or which is held to be void or un enforceable shall
       be ineffective to the extent of such prohibition or unenforceability without
       invalidating the remaining provisions hereof. Any part, provision, representation,
       or warranty of this Agreement which is prohibited or unenforceable or is held to
       be void or unenforceable in any jurisdiction shall, as to such jurisdiction, be
       ineffective to the extent of such prohibition or unenforceability without invalidating
       the remaining provisions hereof. To the extent permitted by applicable law, the
       parties waive any provision of law which prohibits or renders void or
       unenforceable any provision hereof.

12     Assionment: Additional Parties. This Agreement shall be binding upon and shall
       inure to the benefit of the parties hereto and their respective successors and
       assigns, but neither Petters nor M&l shall be entitled to assign or delegate any of
       its rights or duties hereunder.

13.    Counterparts. For the purpose of facilitating the execution of this Agreement and
       for other purposes, this Agreement may be executed simultaneously in any
       number of counterparts, and by the different parties on separate counterparts,
       each of which shall be deemed to be an original, and together shall constitute
       and be one and the same instrument.

14.    Govern                         :   Waiver of Jury Trial.

              (a)     Governing Law. This Agreement shall be governed by, and
                      construed in accordance with, the internal laws (without giving
                      effect to the conflicts of laws provisions) of the State of Minnesota.

              (b)     Jurisdiction. Each of the parties hereto hereby irrevocably submits
                      to the nonexclusive jurisdiction of any Minnesota state or federal
                      courts sitting in Minneapolis or St. Paul, Minnesota, in any action or
                      proceeding arising out of or relating to this Agreement and hereby
                      irrevocably agrees that all claims in respect of such action or
                      proceeding may be heard and determined in such Minnesota state
                      court or in such federal court. Each of the parties hereto hereby


                                                  6
      CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 40 of 81
                                                                     DRAFT


                    irrevocably waives, to the fullest extent it may effectively do so, the
                    defense of an inconvenient forum to the maintenance of such action
                    or proceeding and irrevocably consents to the service of copies of
                    the summons and complaint and any other process which may be
                    served in any such action or proceeding by the mailing of copies of
                    such process to the applicable party at its addresses specified in
                    Section 10, Each of the parties hereto agrees that a final judgment
                    in any such action or proceeding shall be conclusive and may be
                    enforced in other jurisdictions by suit on the judgment or in any
                    other manner provided by law.

             (c)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
                    HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRAIL BY
                    JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
                    ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
                    ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
                    OR THEREUNDER.

15,    Ame       ents. This Agreement may be amended from time to time by written
       instrument signed by Petters and M&l after 120 days written notice of the
       Amendment to each Protected Party. No waiver of any of the terms hereof shall
       be effective unless it is in writing and signed by the party against which such
       waiver is being asserted.

16.    No Waiver. No failure on the part of the Protected Parties, Petters or M&l to
       exercise, and no delay in exercising, any right hereunder shall operate as a
       waiver thereof nor shall any single or partial exercise of any right hereunder
       preclude any other or further exercise thereof or the exercise of any other right.
       The remedies herein provided are cumulative and not exclusive of any remedies
       provided by law.

17     lnteqration. This Agreement contains a final and complete integration of all prior
       expressions by the parties hereto with respect to the subject matter hereof and
       shall constitute the entire agreement among the parties hereto with respect to
       such subject matter, superseding all prior oral or written understandings.

18,    Aoreement Effectiveness. This Agreement shall become effective upon delivery
       of fully executed counterparts hereof to each of the parties hereto.

19     Headinos Descriptive: Construction. The headings of the sections and
       subsections of this Agreement are inserted for convenience only and shall not in
       any way affect the meaning or construction of any provision of this Agreement.
       Unless othenruise specifically provided, references in this Agreement to Articles,
       Sections, and Exhibits are to Articles, Sections, Annexes, and Exhibits of or to
       this Agreement. All Exhibits hereto are incorporated herein by the references
       thereto in this Agreement.



                                            7
     CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 41 of 81
                                                                                     DRAFT


20    Judicial Interpretation. Should any provision of this Agreement require judicial
      interpretation, it is agreed that a court interpreting or construing the same shall not
      apply a presumption that the terms hereof shall be more strictly construed against
      any person by reason of the rule of construction that a document is to be construed
      more strictly against the person who itself or through its agent prepared the same, it
      being agreed that all parties have participated in the preparation of this Agreement.

                                [Signature Page Follows]




                                             8
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 42 of 81
                                                                        DRAFT



lN WITNESS WHEREOF, each of the parties has executed and delivered this Deposit
Account Control Agreement as of the day and year first above set forth,


                                           M&I BANK



                                           By:

                                                 Its




                                           PETTERS COMPANY, INC.



                                           By

                                                 Its




                                       9
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 43 of 81



t




                  C€rctyn Mo[fl erMlCorporaf¡on        To Christopher FþrvMtCorpomtion@Mlcorporallon
                   021141'200801:07 PM                 cc Jane Schwede/MlGorporction@MlCorporâüon
                                                      bcc
                                                  Subjad Ro: Fw: Deposit Accounl AgreomontÐ


     Chris and Jano; I had askod Poggy Fmnzen what her experlence has b€en ¡n lhe Pasl with control
     a9feeme
     eðpec¡all                                                                                                    t
     lh_alwas
     llße thls.
     come ln?

     fie control agreement talks about a Transactjon list of the obllgor, and that the bank shall comParo each
                                                    üe
     Davment rece'ived by wlre lransfer or othsmlsa to                              Transacdon llst I dont know
                                                 buslne
     iná somer¡fng like tris should be done by tlre                                sL We could set thom up on a
     iaxoie-mall   ñotificauonforwiresbutnot'surehow c                               ofdoposit ltlssayingthat
     inen føA I shail advlse Pe[ers and the protBctd    party promplly of each payment as well as determinlng
     each day what amount should bo transfened'

     Ono page   3 lt says we can usg our rlght to sel'off br fees of the deposit accounl, but ln lhe next paragraph
             -nat
     ts says      M A i will not oxerdse and right to eet-off agalnsl the deposit acçount.

     So I would be Concêmed lhat we have the staff or knowledge lo lakg carø of this.

     Thers is a new person ìn trust who I mlght run this by

     Carolyn L. Mollne
     Assisiant Vice PresldenVAdmlnlsUat¡ve Serylcos Supewlsor
     M & I Marshall & llsleY bank
     651 Nicollet Mall
     Mlnneapolls, MN 55402
     Phone 612-904-8133
     Fax 612-904-8015
     Emall: carolyn.mollne@mlcorp.com
    Christopher Flynry'MlCorporatlon

                  Ctnlsbph0r
                  Ftynn/MtGorpoûEüo¡r                 To    Carolyn Moline/M lCorporadon@Mlcorporation. Jane
                  O?,14noO810:l1AM                          Scñwede/MlCorpomlþn@MlCorporaUon
                                                       cc
                                                  Subied




    Carolyn and Jane,

    Attached ¡s a request from one of our customers regardlng some special handllng for a now account to be
    opened. There is urgoncy to get thþ handled for lhe customer Petters Gompany.

    I have revlewed lhe agfeemont and it doos seem to provide good lndemniflcatlon longuagolo prctect lhe
    bank but I would apprãciate your lnpul regarding the opening and mainÞining an occounl of lhis naturo'

    Thanks very much for your plompt review of this docvmenL



                                                                       Mir
                                                                   Ð(HtBtrNo.l2-
                                                                                                        Mr201
                                                                   n. Jnrñ6iå80                                       EXHIBIT

                                                                                                                       E
               CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 44 of 81




     From3          Chrlstopher Flynn
     Sent:          Thursday, February 14, 20OB 3:38 pM
     To¡            Þuschk@moss.ba rnett, com
     Subject¡       Fw; Deposlt Account Agreement
     Attachl        MI Bank Deposlt Account Control Agmt 2OO8-01-29 ,doc


  Kevln,

 Would you mlnd glvlng this a cursory review, petters ls requesHng we open        a
 new deposltory account governed by this document,

 Christopher Flynn
 Senlor Vlce Presldent
 M&I Marshall & Ilsley Bank
 Phone:6 12-798-3223
 ----- Forwarded by Chrlstopher Flynn/MlCorporaHon on O2/14/2OOB O3;02 pM --.-.

 "Coleman, Deannan      <   deanna,coleman@pettersgroup, com >
 02/08/2008 08;o3 AM

 To
 <   christopher, flyn n@mlcorp, com>
 cc

 SubJect
 FW; Deposit Account Àgreement




Enclosed ls the Deposit Control Agreement, As I mentioned, I will be out of
the offlce all next week, but can be reached on my cell at 952-Z0O-0939,

Thanks
Deanna Coleman

Thls e-mall, lncluding attachments, may inctude confldential and/or proprletary
lnFormatlon,
 and may be used only by the person or entity to whlch it is addressed, If the
reader of thls
e-mall ls not the intended r€clplent or his or her authorlzed agent, the reader
ls hereÞy
notifled that any dlssemlnaHon, dtstriþution or copylng of this e-mail is
prohlblterl, If you
have recelved thls e-mail ln e¡¡6¡, please noHfy the sender by replylng to
this message and
delete thls e-mall immedlately,




                                                                                         M'tr
                                                                                      Ð(HIB]T NO,   A
                                                                                      R,fitfiåËtüo

                                                                                                        MIPBOOO325
     CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 45 of 81




                                                                                          DRAFT

                      pEPOSrr A.qCouNT coNT&oL AGREEMENT

This Deposit Account Control Agreement, dated as    of                 2008, is by and
between M&I Bank, a nationalbanking association bank (M&I), and Petters Company, Inc.,        a
Minn esota corporation (Petters)

IiVHEREAS, each of several financial entities hereinafter designated as third party beneficiaries
(the Protected Parties) provides finanoing to Petters or an affiliate company of Petters with
respect to transactions comprising the sale and purchase of consumer merchandise (Transaction);
and

WHEREAS, each of the Proteøed Parties has some form of securitization structure for its
financing, including for some Protected Parties "lock box" arrangements; and

WHEREAS, flrom time to time Petters will receive payments with respect to Transactions into its
bank account al M&l which should have been paíd to a "lock box" of a Proteded Party or
directly to a Protected Party; and

WHEREAS, Petters desires to provide legal assurance to the Protected Parties that deposits into
the Petters bank account which should have been paid into a Protected Parties lock box or
directly to a Protected Party are held for the benefit of the Protected Party and will be
immediately transferred to lhe Protected Party's lockbox or to a separate account at M&l owned
by the Protected Party;

NO\ry, THEREFORE, the parties hereto recite and agree as follows:

l,      Depogit Accoqnt

              (a)     Designation and-Right$

                      Petters hereby designates its bank account at M&I bearing account number
                                 as the Deposit Account referred to herein which is subject to the
                      terms and conditions of this Agreement.

                      Moneys deposited into the Deposit Account shall be held for the benefit of
                      Petters and the Protected Parties as hereinafÌer defined, and shall be
                      distributed as herein provided. Petters acknowledges that all money$
                     deposited into the Deposit Account which arç the proceeds of purchase
                     orders and/or invoices fìnanced by a Protected Party (Protected Party
                     Funds) which are intended for payment into a "lock box" or other
                     securitized structure for the benefit of a Protected Party do not constitutc
                     fi¡nds oflPetters and are held for the benefit ofand shall be paid to the
                     Protected Party. Further, Petters declares Protected Party Funds are held
                     in tn¡st for the Protected Party to whom the ft¡nds are required to be paid.




                                                                                                     MIPBOOO326
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 46 of 81




                                                                                            DRAFT


              (b)     Protçcted Pgrties

                      As used in this Agreement the terms Protected Party means and refers to
                      any and all of the following
                      Each Protected Party is a third party beneficiary of this agreement with
                      respecl to any moneys held in trust for it in the Deposit Accounl.

              (c)     Dep.osits into Aqcount.

                      Certain deposits will be made into the Deposit Account by and for the
                      beneflrt of Petters. Such deposits are qot held in trust for the Protected
                      Parties and no Protested Party shall make any claim upon the moneys in
                      the account held exclusively for Petters or for the benefit ofanother
                      Protectcd Party,

              (d)     Control ofPeposit Accou¡!

                     The Deposit Account shall be under the soJe dominion and control of M&I
                     as custodian ofthe Account for the benefit ofPetters and the Protecled
                     Parties as the rights of each are established herein, M&I shall manage and
                     control this Account in accordancc with the guidelines and procedures
                     established by this Agreement,

              (e)    Termin.ation of D-çposit Apcouul

                     With 120 days notice to each Proteøed Party, Pefters shall have the right
                     to close the Deposit Aocount at any time no rnoneys are held in the
                     Deposit Accounl in trust for any Protected Party,

2      Procedures ficr Dgnosit Acçount. M&I shall follow the following procedures with respect
       to all moneys deposited or credited to the Deposit Aoçount:

              (a)    M&I   shall deposit in the Deposit Account all rnoneys collected or received
                     with respect to Transaotions and all other receipts from time to time
                     tendered by or on behalf of or to Petters for deposit therein, including
                     without limitation all wire transfers and other payments directed to the
                     Deposit Account.


              (b)    Pettcrs shall provide to each Protected Party and M&I at least once each
                     week (or more often if necessary to cnable M&I to discharge its
                     obligations hereunder), a list of all Transactions funded by a Protected
                     Party with respecl to which payment may be received by M&l for deposit
                     in the Deposil Account (Transaction List) This Transaction Lisl shall
                     include the name ofthe purchaser or obligor, the purchaser's payor bank
                     and the banking coordinates, the purchase order date and number, the
                     invoice date and number, the payment due date, and the Protected Party


                                                L




                                                                                                    MIPBOOO32T
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 47 of 81




                                                                                               DRAFT


                          which has financed the Transaction and the amount financed by the
                          Protected Party.

               (c)        M&l shall compare    each payment received by wire transfer or otherwise
                          to the most recently received Transaction List provided to ¡t by Petters and
                          shall automatically transfer each payment on a Transaction funded by a
                          Prolecled Party to an M&I account established by and for the benefit of
                          each Protected Party as required herein, M&l shall advise Petters and
                          each Protected Party promptly of each payment and the Transaction
                          described on the Transaction List to which it relates,

               (d)        Within one business day, Petters and the Protected Party shall thereafter
                          delermine, by mututal agreement, the amount, if any, of any payment
                          transferred to the Protected Parly account that is the property ofPetters or
                          its affiliate under the lerms of those agreements identified on Exhibit A
                          (Petters Amount). Protected Party shall lhen noti$r M&I of the Petters
                          Amount which amount shall be returned to the Deposit Account

               (e)     Petters shall not make any withdrawals of Protected Party Funds from the
                       Deposit Account by check, electronic means or otherwise, and M&l will
                       not honor any reguest for payment ofProtected Party Funds (as shown on
                       lhe Transaction List) to Pettsrs, Petters may withdraw or direct the
                       transfer of moneys which do not comprise Protected Party Funds from the
                       Deposit Aocounl at any time.

               (Ð     Protected Party shall promptly cause any amount transferred to its account
                      to wbich the Protected Party is not the rightful owner to be returned to the
                      Deposit Account,

J      Method of Disbursem.e¡I. Each Protected Party shall establish an account with M&I into
       which M&I shall transfer moneys on deposit in the Deposit account which are to be
       released to the Protected Parly as provided in Section 2 (c). Each Protected Party shall
       thereafter establish the protocol for disbursement of the funds from its account,

4      Fees. All flees for the Deposit Account shall be paid by Petters, In the event that Petters
       fails to timely make a payment of a fee on the Account, M&I may thereafter exercise ils
       right of set-offagainst amounls in the Deposit Account available for disbursement to
       Pelters. All feçs for the separate account ofa Protected Party shall be paid by the
       Protecled Party,

5      Set Off. The M&I hereby agrees that the M&I will not exercise or claim any right of set-
       offor banker's lien against the Deposit Account or any Protected Party Funds on deposit
       therein, and the M&l hereby t'urther waives any such right or lien which it may have
       againsl any Protected Party Funds held in the Deposit Account,




                                                   3



                                                                                                         MIPBOOO32s
     CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 48 of 81




                                                                                               DRATT


    6.    Limited Liabilitv of Bank,

                  (a)    To induce M&l to enter into this Agreement, establish the Deposit
                         Accounl and perform services through the Deposil Account providcd for
                         or contemplated by this Agreement, Petters agrees that:

                         (i)     M&I shall have no liability to Petters or any Protected Party for
                                 any loss or damage thal any of them may claim to have suffered or
                                 incurred, either directly or indirectly, by reason of this Agreement,
                                 the Deposit Account or any transaction or service contemplated by
                                 the provisions hereo{ unless occasioned by the gross negligencp or
                                 willful misconduct of M&1. Under ño circumstances will M&I be
                                 liable for indirect, special or consequential damages, or to any third
                                 parfy as a result of any actions taken or omitted by M&I in
                                 accordance with this Agreement;

                         (iD     M&I    shall be entitled to rely, and shall be fully protected in
                                 relying, upon any note, writing, resolution, notice, statement, telex,
                                 teletype or telecopier rnessage, order or other documentary, or
                                 teletransmission received by M&l from Petters and reasonably
                                 believed by M&I1o be genuine and conect and to have been
                                 signed, sent or made by an authorized person, and without making
                                 any inquiry whatsoever as to Petters right or authority to give such
                                 or<ler or direction contained therein or as to the application ofany
                                 paymenl made pursuant thereto; and

                         (iii)   M&I may consuh with legal counseland other experts seleded by
                                 it with respect to claims against it with respect to the Deposit
                                 Account. M&I shall not be liable flor any act or omission taken or
                                 suffered by M&I as a result of   M&I's good faith reliance on such
                                 counsel or expgrts,

                 (b)    Petters agr€es to indemnify M&I, its directors, ofÏicers, agents and
                        employees, and hold each of them harmless from and against any and all
                        claims, olher than those ultimately determined to be founded on gross
                        negligence or willful misoonduct of M&I, and from and against any
                        damage, penalties, judgments, liabilities, losses or expenses (including
                        reasonable altorneys' fees and disbursemonts) incuned as a result ofl
                        arising out ofor otherwise related to any transaction conducted or servioe
                        provided by M&I through the use of the Deposit Aocount pursuant to the
                        procedures provided for or contemplated by this Agreement,

7        Terlnination. Upon 120 days notice to the Protected Parties, this Agreement may be
         terminated by Petters, and at the end of the 120 day notice period, Petters is entitled to
         close the Deposit Account after transfer of all funds of the Protected Party to its separate
         account, Upon receipt of the notice by Petters ofltermination of the acoount, M&l shall



                                                   4


                                                                                                          MIPBOOO329
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 49 of 81




                                                                                             DRAFT


        provide written not¡ce of receipt of the Petters notice to the Protected Party at the address
        most recently provided by said party to M&I. This Agreement may be terminated by
        M&I at any time on not less than 120 days prior written notice delivered to each
        Protected Party, During the 120 days prior lo termination, M&I will continue to manage
        the Deposit Account in accordance with the provisions of this Agreernent. Upon
        termination of this Agreement, M&I will deliver all moneys on deposit in the Deposit
        Account to Petters.

8       Irrevocable Asreement, Petters acknowledges that excepl as provide in Sections l(e) and
        8, the agreements made by it and the authorizations granted by it in Sections 2 and3
        hereofare irrevooable, and that authorizations granted in Sections 2 and 3 hereofare
        powers coupled with an interest.

9      Notices. Any notices, consents, directions, demands, or othçr communications given
       under this Agreement (unless otherwise specit'ied hereìn) shall be in writing and shall be
       deemed to have been duly given when delivered in person or by overnight delivery at, or
       telecopied to, the respective addresses or telecopy numbers (or such other address or
       telecopy number as rnay hereafter be furnished to the other party or parties by like
       notice), as the case may be, set forth below:

                       Petters         Petters Company, Inc.
                                       4400 Baker Road
                                       Attention: Thomas Petters & Deanna Munson
                                       Minnetonka, MN 55343-8684
                                       Telephone No.: (952) 975-2295
                                       Telecopier No.: (952) 97 5-4073

                       Bank:           M&I Bank


                                      Attention
                                      Telephone No,:
                                      Telecopier No.:

       Any party may change its address for notices hereunder by notioe to each othcr party
       hereunder given in accordance with this Section, Each nolice, request or other
       communication shall be in writing and shall be deemed to be cffective (a) if given by
       facsimile, when such facsimile is transmitted to the facsimile number specifÌed in this
       Section and confirmation of receipt is made by the appropriate party, (b) if given by
       ovemight courier, 24 hours after such communication is deposited with the overnight
       courier for delivery, addressed as aforesaid, or (c) if given by any other means, when
       delivered at the address specified in this Section 10. Notices requiring a response within
       less than 48 hours shall be given by facsimile transmission.

10     LeBal Holidgys, In any oase where the date on which a nolice is required to be sent to
       any person pursuant to the terms of this Agreement shall not be a business day in the



                                                  5



                                                                                                        MIPBOOO330
 CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 50 of 81




                                                                                           DRAFT


      State of Minnesota, then (notwithstanding any other provision of this Agreement) the
      time period for response shall begin at 9:00 a,m, on the first business day following the
      legal holiday,

ll     Severaþjlity Clause, Any part, provision, representation, or warranty of this Agreement
      which is prohibited or which is held to be void or unenforceable shall be ineffective to the
       extent of such prohibition or unenforceability without invalidating the remaining
      provisions hereof Any part, provision, representation, or \ryarranty of this Agreement
      which is prohibited or unenforceable or is held to be void or unenforceable in any
      jurisdiction shall, as to such jurisdiction, be ineffective to lhe extenl of such prohibition
      or unenforceability without invalidating the remaining provisions hereof. To the extent
      permitted by applicable law, the parties waive any provision of law which prohibits or
      rendçrs void orunenforceable any provision hereof.

t2.   Assignment: Additional Parties. This Agreement shall be binding upon and shall inure to
      the benefit ofthe parties hereto and their respective sucçessors and assigns, but neither
      Petters nor M&I shall be entitled to assign or delegate any of its rights or duties
      hereunder,

l3    CounlerErrts. For the purpose of facilitating the execution of this Agleement and for
      other purposes, this Agreement may be executed simultaneously in any number of
      counterpart$, and by the differont parties on seperate counterparts, each ofwhich shall be
      deemed to be an original, and together shall constitute and be one and the same
      inslrument,

14.   Gqve.fning LaW: Jurisdþtlon: Waiyer of Jury Tfiai,

             (a)     Governing Law, This Agreement shall be governed by, and construed in
                     accordance with, the internal laws (without giving effect to the conflicts of
                     laws provisions) of the State of M¡nnesota.

             (b)      Jurisdiction, Each of the parties hereto hereby irrevocably submits to the
                      nonexclusive jurisdiotion of any Minnesota state or federal courts sitting in
                      Minneapolis or St. Paul, Minnesota, in any action or proceeding arising
                      out of or relating to this Agreement and hereby irrevocably agrees that all
                      claims in respect of such action or prooeeding may be heard and
                      determined in such Minnesota state couf or in such federal court. Each of
                      the parties hereto hereby irrevocably waives, to the fi.¡llest extent it may
                      effectively do so, the defense of an inconvenient forum to the maintenance
                      of such action or proceeding and inevocably consents to the service of
                      copies of thc summons and complaint and any other process which may be
                      served in any such action or prooeeding by the mailing of copies of such
                      process to the applicable party at its addresses specified in Section 10.
                      Each of the parties hereto agrees that a final judgment in any such action
                      or proceeding shall be conclusive and may be enforced in other
                     jurisdictions by suit on the judgment or in any other manner provided by



                                               ó


                                                                                                      MIPBOOO33I
 CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 51 of 81




                                                                                            DRAFT


                      law

              (c)     WAIYER O-E ruRY TRIAI. EACH OF THE PARTIES HERETO
                      HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRAIL BY
                      JTIRY IN ANY ACTION, PROCEEDING, OR COLINTERCLAIM
                      ARISING OUT OF OR RELAI'ING TO THIS AGREEMENT OR ANY
                      INSTRI.JMENT OR DOCTJMENT DELIVERED HEREUNDER OR
                      THEREUNDER,

l5    Amendments, This Agreement may be amended from time to time by written instrumenl
      signed by Petters and M&I after 120 days written notice of the Amendment to each
      Protected Party, No waiver of any of the terms hereof shall be effective unless it is in
      writing and signed by the party against which such waiver is being asserted,

ló,   Ng-lVaivet. No failure on the part of the Protected Pafiies, Petters or M&I lo exercise,
      and no delay in exercising, any right hereunder shall operate as a waiver thereofnor shall
      any single or partial exercise of any right hereundsr preclude any other or further
      exercise thereofor the exercise ofany other right, The remedies herein provided are
      cumulative and not exclusive of any remedies provided by law.

t7    Integrqtion, This Agreement contains a final and complete integration of allprior
      expressions by the paÉies hcreto with respect to the subject matter hereof and shall
      constitute the entire agreement among the parties hereto with respect to such subject
      matter, superseding all prior oral or written understandings.

rB.   Agreement Ef-fçctive¡ess, This Agreement shall become effective upon delivery of ñ:lly
      executed çounterparts hereofto each ofthe parties hereto,

l9    Head.ings Descdptivç;.Constructio4, The headings of the sections and subsections of this
      Agreement are inserted for convenience only and shall not in any way affect the meaning
      or construction of any provision of this Agreement. Unless otherwise specifically
      provided, rsferençes in this Agleement to Articles, Sections, and Exhibits are to Articles,
      Sections, Annexes, and Exhibits of or to this Agreement. All Exhibits hereto are
      incorporated herein by the references thereto in this Agreement.

20,   Judicial l.nterp-retqtion, Should any provision of this Agreement require judicial
      interpretation, it is agreed that a court interpreting or construing the same shall not apply a
      presumption that the terms hereof shall be more strictly construed against any person by
      reason of the rule of construction that a document is to be construed more strictly against the
      person who itself or ttrough its agent prepared the same, it being agreed that all pafies have
      participated in the preparation of this Agreement.

                                   I Si gttature P age I;b I low sJ




                                                  7


                                                                                                        MIPBOOO332
 CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 52 of 81




                                                                                DRAFT



IN WITNESS WHEREOF, each of the parties has executed and delivered this Deposit Account
Control Agreement as of the day and year first above sot forth,


                                               M&I BANK



                                              By:
                                                    Its:




                                              PETTERS COMPANY, TNC,




                                              By:
                                                    Its:




                                          I

                                                                                          MIPBOO0333
         CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 53 of 81




From¡           Chrlstopher Flynn
Sent¡           Monday, February 18, 2008 10:09 AM
To:             chowse@howselaw,com
SuþJect:        Petters Company Agreement


Craig,

I have asked Kevln Busch at the f¡rm of Moss & Barnett to review the agreement
you drafted for the proposed account for Petters wlth M&I, I dld recelve some
preliminary feedback from Kevin regarding concerns wlth the agreement as
written,

I wlll be vlsltlng ln detail with Kevin today and wlll supply full and detäíled
feedback to you and Deanna Coleman on any and all issues the bank may have with
the agreement as drafted,

we approach thls request ln the splrlt of trylng to help accomodate our
customer and your cllent along with the other protected pôrtles wlth the
assurances you need to feel comfortable wlth the worklng of the purchase order
Rnancing in which they are engaged, We Just want to make sure the agreement
provldes the proper level of durablflty so it can Þe properly managed by our
organlzation in a way whlch represents a fair arrangement for all,

While I will be responding ln more detall shortly, please do not hesltate to
contact me dlrectly should you like to dlscuss Further,

Thank you,

Chrislopher Flynn
Senior Vice Presldent
M&l Marshall & Ilsley Bank
Phqne:61 2-798-3223




                                                                                      lv:-:r-
                                                                                 EXHIB]T   NO,.3-
                                                                                       ?'ar.ro
                                                                                      L.
                                                                                 R.    KLANDERUO



                                                                                                    MIPBOOO335
           CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 54 of 81


From:    Christopher,Flynn@micorp.com
Sent: Tue, l9 Feb 2008 18:07:55 GMT
To:      Coleman, Deanna; chowse@howselaw,com
Subject: Bank response to Deposit Control Agreement



I had the chance to visit with Kevin Busch at Moss & Barnett regarding the
"Deposit Account Control Agreement" drafted by Crug.

Per Kevin's advice I believe this arrangement as proposed would be
difficult for the bank to execute for the following primary reasons:

l. While we have good limited liability language protecting the bank
from any liability from Petters, the Protected Pafies are not a party to
the agreement and could seek recourse from the bank ifthe directions
supplied to the bank by Petten were somehow in dispute. Essentially, the
ba¡k is potentially put in the middle of some future dispute. We appear to
take on some potental liability for which we aÌe not compensated,
2,   It is unclear what value the bank provides in this arrangement to the
Protected Parties - we are asked to perform the work of administering
account transfers but we are only transferring in accordance with the
direct instructiors of Petters, Why can't Petters do this directly? It is
not materially different from the perspective of the Protected Parties,

As an altemative, ca¡ we setup a Trust Account similar to Lawyers Trust
Accounts or Real Estate Trust Accounts? This allows for the seg¡egation of
Protected Parties funds from Petters operating funds, Additionally, it
prevents the ba¡rk from being put in the middle of a potential dispute
between our valued customer and the Protected Pafies.

Christopher Flynn
Senior Vice President
M&I Marshall & Ilsley Bank
Phone:612-798-3223
     CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 55 of 81




                      DEPOSIT ACCOUNT MANAGEMENT.AGREEMENT

 This Deposit Accou¡t Management Agreement, daled as of February ¡l 200g, is by and
                                                                       ,
 between M&l Marshall & Ilsley Bank, a Wisconsin banking corporari,cn (M&I),
                                                                             and petrers
 Company, Inc., a Min¡esota corporation (petters).

 wHEREAS, each of several financial entities hereinafter designated as third party
                                                                                      beneficiaries
 (the Protected Parties) provides financing to Petrers or an affiliate company
                                                                               olpeiters wirh
 respect to transactions comprising the sale and purchase of consumer
                                                                          merchandise (Transactign);
and

WHEREAS, each of the Protected Parties has some form of secu ririzationstructure
                                                                                 for its
financing, including for some protected parties ,.lock box,' arrarìgements; and

WHEREAS, from time to time Pette¡s will receive payrnents with respect
                                                                       to Transactions into its
bank accottnt at M&l which should have been paidìo-a "lock box" ola protected party
                                                                                     or
directly to a Protected Party; and

WHEREAS, Petters desires 1o provide legal assurance to the Protected pafies
                                                                                   that deposits inlo
the Petters bank accottnt which should have been paid into a Protected parties
                                                                                  lock box or
directly to a Protected Party are held for the benefit of rhe Protectcd party and
                                                                                  will be
immediately tmnsferred to the Protected Party's lockbox o¡ to a separale
                                                                         account at M&l owned
by the Protected Party;

NOW, THEREFORE, lhe parties hereto recite a¡d agree as follows:

l.    '   Deposit Account

                (a)        Designarion and Righrs.

                       Petters hereby designates its bank account at M&l bearing account number
                       Iq5go18 as the Deposit Account referred to herein which is subject to the
                       terms and conditions of this Agreement.

                       Moneys deposited into the Deposit Account shall be received by M&I as
                      wi¡e transfers or collected funds, shall be held for the benefìt of p"tt"r,
                      and the Protected Partíes as hereinafter defined, and shall be distributed as
                      herein provided. Petters acknowledges that all moneys depositecl into the
                      Deposit Account which are the proceeds of purcrrase orders and/or
                      invoices fìnanced by a protected party (protected party Funds) which are
                      intended for payment into a "lock box" or other securiiized structure for
                      the benefìt of a Protected Party do not constitute ft¡nds of petters arìd are
                      held for the benefit of and shall be paid to the protected parry. Further,
                      Petters declares Protected Party Funds are held in trust for the protectecl
                      Party to whorn the funds are required to be paid.
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 56 of 81




              (b)         Protected Parties

                         As used in this Agreement the terms protected party.means
                                                                                    and refers to
                                                              oldings, LLC, a Delaware limited
                                                                     , a Delaware corporation and
                                                                          e   limited partnership, each
                                                                          shall be used for notice
                         purposes pursuant to section l 0   herein:
                                    3601 p.G.A. Boulevard, Suite 301
                                    Palm Beach Gardens, FL 3341 0
                                    Telephone: (S 6 t) 624 -0 594
                                    Telecopier: (561) 626-7 564

                        Each Protected Party is a third parry beneficiary
                                                                          of this agreement witlr
                        respect to any moneys.held in trust for it in
                                                                        the Deposit A"ccount.

             (c)        Leplsrlsj¡¡a-,Asçsuo1

                        certain deposits will be made into the Deposit
                                                                          Account by and for the
                        benefit of Petters. such deposits are noi held
                                                                        in trust for the protected
                        Pa¡ties and no protected party shalr make any
                                                                         claim upon th" mì*y, i'
                        the account held exclusively lor Petters or
                        protected parfy.                            fo, the benefit ofanother


            (d)        Corit¡ol of Deposit Account.

                       The Deposit Account shall be under the sole dominion
                                                                                and control of M&I
                       as custodían of the Account for the benefit
                                                                   of Petters and the protected
                       Parties as the rights of each are established
                                                                     herein. M&I shall manase and
                       controrthis Account in accordance with the guiderin;il;;;;;;;:;
                       established by this Agreernent.

            (e)        Termination of Deposit Account.

                       with   120days notice to each Protected Party, petters
                                                                              shallhave the right
                      to crose the Deposit Account at any time noÁoneys
                  '   Deposit Account in trust for a y piotected party-
                                                                             are herd in the


2
                                            M&l shall follow the following     procedures with respecr
                                           ed to the Deposit Account:

           (a)        M&I shall deposit in the Deposit Account all moneys collected
                                                                                        or received
                      with respect to Transactionsar d art other ,"""ipt, from time to tinle
                      tendered  by or on beharf of or to perters for deiosit therei;,
                      without limitation all wire transfers and other
                                                                                      in;r.;i;g
                                                                      iuym"nt, directed to the


                                                  2
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 57 of 81




                           Deposit Account.

                  (b)     Petters shall provide to each Protecred Party and M&l at least once
                                                                                               each
                          week (or more often if necessary to enable M&l to discharge its
                          obligations hereunder), a list of all Transactions funded byã protected
                                                        ayment may be received by M&I for deposit
                                                        saction List). This Transaction List shall
                                                       haser orobligo¡ the purchaser's payor bank
                          and the banking coordinates, the purchasé order dãte and numïer,
                                                                                            the
                          invoice date and nurnber, the payment due date, and the protecteá party
                          which has financed the Transacl.ion and the amount financed by the
                          Protected Party.

                  (c)     M&l  shall cornpare each payment received by wire transfer or otlerwise
                         tot                            Transaction List provided to ir by petters and
                         sha                           ach payrnent on a-Transaction n nara Uy u
                         Pro _                          count established by and for the benefiíof
                         each Protected  Party as required herein. M&I shall advise petters and
                         each Protected party promptly of each payment and
                                                                                the Transaction
                         described on the Transaction List to *Ài"h it rerates.

                 (d)    V/ithin.one-business day, Petters and the Protected party
                                                                                     shau the¡eafter
                        determine, by mutual agreement, the amount, if any, of*y payment
                        transferred to the Protected Party account that is thl propefr
                                                                                         o|prtt".. o,
                        its affiliate under the terms of those agreements iden'tifié¿ oí p*friuit
                        (Petters Amount), Protected earty shãll then notíff
                                                                                                  e
                                                                               M&I of the petrers
                        Amount which amount sball be returned to the Deposit Account.
                                                                                              M&I is
                        not obligated to either Pelters or Protected Party in the determination
                                                                                                  of
                        Petters Amount and M&I willrely solely on the information
                                                                                        provided to it
                        by Prolected party under this paragraph.

                 (e)    Pêtters. shall not make any withd¡awals of Protected party
                                                                                    Fturds frorn the
             '          Deposit Account by check, electronic me¿uìs or otherwise,
                                                                                    and M&r wiil
                        not honor any request forpayment of Protected Party Funãs (as
                                                                                          shown on
                        tlre Transaction List) to Petters. Petters may withdraw
                                                                                or direct the
                        transfe¡ of moneys which do not comprise Þrotected party
                                                                                    Funds from the
                        Deposit Account at any time.

                 (0     Protected Party shall promptly cause any amount transferred
                                                                                       to its accornt
                        to which the Protected Party is not the rightful owner to
                                                                                  be returned to the
                        Deposit Account. M&I is not obligated to confirm rightful ownership
                                                                                                 of
                        any amounts transfened.

J     Method of Disburse¡nent' Each Protected Party shall establish
                                                                        an account with M&l into
      which M&l shali transfer moneys on deposit in the Deposit
                                                                     account which are to be
      |eleased to the Protected Party as provided in Section )
                                                                 çc¡.nacnprotected party shall
      thereaftet'establish the protocol for di.sbursemenr of lhe funds
                                                                       from its acco,nt.


                                                 3
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 58 of 81




4       Fees. AII fees for the Deposit Account shall be paid by Petters. In the event that petters
        fails to limely make a payment of a fee on the Accouni, M&I may'thereafter
                                                                                        exercjse its
        right of set-off against amounls in the Deposit Accounf available for disbursement
                                                                                              to
        Petters. All fees for the separate account of a protected party shall be
                                                                                 paid by the
        Protected Party.

5      Set off' The M&I hereby agrees that the M&I will not exercise or
                                                                           claim any right of ser-
       off or banker's lien against the Deposìt Account or any Protected party Funás
                                                                                      oî aeposit
       lherein, and the M&I hereby ftrrther waives any such iight o, Iien whiõh
                                                                                it may have
       against any Protected Party Funds held in the Deposit Ãcount.

6      Limited Liability of Bank.

               (a)                                   jnto this Agreement, establish
                                                                                    the Deposit
                                                    rvices through the Deposit Account provided for
                                                    Agreement, petters agrees that:

                      (i)     M&I shall have no liability to Petters or any Protecred parry for
                              any loss or damage that any of them may ciaim to have sufiered
                                                                                                or
                              incurred, either directly or indirectry, byreason of this Agreement,
                                                                 t
                                                                s


                                                     ial or consequential damages, or to any third
                              party          of
                                        a result any actions taken or omitted by M&I in
                                    1s
                              accordance with this Agreement;

                      (ii)    M&I shalr be entitled ro rery, and shail be fuily protected in
                              relying, upon any note, writing, resolution, noii"", statement,
                                                                                              te.lex,
                                                              order or other documentary, or
                                                                      &l from Pette¡s and reasonablv
                                                                      and correct and to have been '
                                                               authorized person, and without making
                                                              to Petters'right or authority to give
                                                              tained therein or as to the application of
                                                            ant thereto; and

                     (iii)                         t wíth regar counser and other experrs serected by
                                                   claims against it with respect to the Deposit
                                                   hall not be liable for any act or omission taken or
                                                       a resurt of   M&r's good faith reriance   orr such
                             counser   or.*p"nÍr
             (b)     Petlers agrees to indemnify M&r, its directors, officers,
                                                                               agents ancl
                     employees, and hord each of them harmress from a¡d agalnst
                                                                                    any and          a¡


                                                   4
        CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 59 of 81




                            claims, other than those ult
                            negligence or willful misco
                            damage, penalties, judgme
                            reasonable attorneys, fees a
                            arising out of or otherwise
                            provid.ed by M&l tfuough the use of the Deposit
                                                                            Account purs¡ant to the
                            procedures provided for or contemplated by this
                                                                            Agreement.
    7       Termination' Upon 120 days notice to the Protected parties,
                                                                              this Agreement may be
            ternrinated by Petters, and at the end of the I 20 d,ay
                                                                    notice period, petters is entitled to
            cJose the Deposit Account after transfer of all
                                                             funás of the þrotecied party to its sefurut"
          - account' upon receipt o^f the notice by Petters of termination of the
                                                                                     accoint, v¿i'shall
            provide written notice of receipt of the Petters notice
                                                                     to the protected party at the address
            m,ost tecently provided by said party t
           M&I   at any rime ôn nor less than t j0
           Protected Party. During the 120 days
                                                                                                      ge
           the Deposit Account inãccordance ii
           lerrnination ofthis Agreement, M&l will d
           Account to Petters.

8          Jrrevocable Agreement. pette¡s acknowledges that
                                                            except as provide in Sections I (e) and
           7, the agreements made by it and the authoÀzationr
                                                                  gt-i.J bi-i, in sections 2 and 3
           hereof are irrevocable, and that authorizations grantJd
           po\,yers coupled v¿ith an interest.
                                                                   ¡n se"iíons   2   and3hereof are


9
                                                             the event of a dispute arising out of or
                                                            nt to this Agreement, M&I will act
                                                           ing Protected Parties ten days written notice
                                                              rt order. Petters agrees that M&I may
                                                              ng fìnal resolution of any dispute.
r0        Notices. Any notices, consenls, directions
          under this Agrêenrent (irnless olherwise sp
          cleemed to have been duly given when deii
          telecopied to, the respective addresses ortele
          telecopy number as may hereafter be furnished to the
                                                               other party or parties by    like
          notice), as lhe case may be, scr forth below:

                         Petters:        petters Company, Inc.
                                         4400 Baker Road
                                         Attention: Thomas pelters &Deanna Munson
                                         Minneronka, MN 55343_g6g4
                                        Telephone No.: (952) 975_ZZg5
                                        Telecopier No.: (952) 975_4073

                        Bank:           M&l Marshall & Ilsley Bank


                                                     5
          CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 60 of 81




                                                Attenrion: Chrisropher Flynn
                                                6625 Lyndale Avenue S.
                                                Richfield, MN 55423
                                                Telephone No.: (612) 7gg-3223
                                                Telecopier No.: (61 2) 795-3146

                 Any party may change its address for notices hereunder by notice 1o each
                                                                                                other party
                 hereunder given in accordance with this section. Each noiice, request
                                                                                            or other
                 cornmtrnication shall be in writing and shall be deemed to
                                                                              be áfrecr¡ve (a) if given by
                 facsimile, when such facsimile is transmitted to the facsimile number
                                                                                           speclfiãd in this
                 section and confìrmation of receipt is made                      party,  (b) if given by
                overniglrt                                       _the.appropriate
                                                                 icatioïis åepositea øt¡ir,"ã.r.rnigr,
                coulier fo                                       (c) if given by any other means, when
                oeltvered .
                                                            :ction I0, Notices requiring a response within
                less than 48 horrs sharl be given by facsimire lransmission.

     I   l.    Legal Holidays- In any case where the date on which a notice
                                                                               is required to be sent to
                                     the terms of this Agreernent shall not be a business
                                                                                            day in the
                                     n (notwithstanding any olher provision of this Agreeient)
                                                                                                    the
                                     e shall begin at 9:00 a.m. on the first business
                                                                                      aa-y rottowing th.


 12.            Severability clause. Any part, provision, representation, or warranty
                                                                                        of this Agreemenr
               rvhich is prohibited o[ rvhich is held to be void or unenforceable
                                                                                  shall be ineffective to the
               extent of such prohibition or unenforceabilit
               provisions hereof. Any part, provision, re
               which is prohibíted or unenforceable or is


                                                               any provision of law which prohibits or
                                                               ereof.

 l3
                                                                       I be binding upon and shall inure io
                                                                       ccessors and assigns, but neither
                                                                       any of its rights or duties


14.           CotlnterDarts' For the purpose of faci.litating the execution
                                                                            of this Agreement and for
              other purposes, this Agreernenl may be executed simultaneot,sly
                                                                                   in any number of
              counlerparts, attd by the different parties on separate
                                                                      counterparts, each of which shall   be
              cleemed to be an original, and together shall coistitutè
                                                                       and U" on" and the same
              instrument.

15                                  sd                  J


                     (a)     Governing Law. This Agreement shall be governed by,
                                                                                 and consrrued         i¡r




                                                        6
      CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 61 of 81




                        accordance with, the intemal laws (witlrout giving effect to the conflicts   of
                        laws provisions) of the State of Minnesota.

                 (b)     Jurisdiction. Each of the parries hereto hereby inevocably submits to the
                         nonexclusive jurisdiction of any Minnesota state or federal courts sirting in
                         Minneapolis or St. Paul, Minnesota, in any action or proceeding arising
                         out of or relating to this Agreement and hereby irrevocably agrees that all
                         claims in respect of such action or proceedin g may be heard and
                         determined in such Minnesota state court or in such federal court, Each of
                         the parties hereto hereby irrevocably waives, to the fullest ext'ent il may
                         effectively do so, the defense of an inconvenient forum to the maintenance
                         ofsuch action or proceeding and irrevocably consents to the service of
                         copies of the summons and complaint and any other process which may be
                         served in any such action or proceeding by the mailing of copies of such
                         process to the applicable party at its addresses specified in section 10.
                         Each of the parties hereto agrees that a final judgment in any such action
                        or proceeding shall be conclusive and may be enforced in other
                        jurisdictions by suit on the judgment.or in any other m¿urner provided by
                        law.

                (")     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
                        HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRAIL BY
                        JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
                        AzuSING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
                        INSTRUMENT OR DOCUMENT DELIVERED HERETNDER OR
                        THEREUNDER.

¡6      Amendments. This Agreement may be amended from time to time by written instrument
        sìgned by Petters and M&l after 120 days written notice of the Amendment to each
        Protected Party. No waiver of any of the terms hereof shall be efiective unless it is in
        writing and signed by the pa¡ty against which such waiver is being asserted.

t7      No Waiver. No failure on     the part of the Protected'Parties, Þetters or M&I to exêrcise,
        and no delay in exercising, any right hereunder shall operate as a waiver thereof nor shall
        any single or partial exercise ofany right hereunder preclude any other or further
        exercise thereof or the exercise of any other right. The remedies herein provided are
        cumulative and not exclusive of any remedies provided by law.

r8.     Integration. This Agreement contains a final and complete integration of all prior
        expressions by the parties hereto with respect to the subject matter hereof aná shall
        constitute the entire agreemenl among the parties hereto with respect to such subject
        nlatter, superseding all prior oral or written unclerstandings.

t9      Agree¡rent Effectiveness. This Agreement shallbecome effective upon delivery of fr.rlly
        execuled counterparts hereof to each of the parties hereto.




                                                 7
     CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 62 of 81




20       Headings Descriptive: Çonstnrction. The headings of the sections and subsecrions of this
         Agreement are inserted for convenience only and shall not in any way affect the nreaning
         or construction of any provision of this Agreement. Unless otherwise specifically
         provided, references in thís Agreernent to Articles, Sections, and Exhibits are to Arlicles,
         Sections, Annexes, and Exhibits of or to this Agreement, All Exhibits hereto are
         incorporated herein by the references thereto in this Agreement.

2t       Judicial Inlerpretation. Should any provision of this Agreement require judicial
         interpretation, it is agreed that a court interpreting or construing lhe same shall not apply   a
        presumption that the terms hereof shall be more striclly constn:ed against any pe.son by
        reasoD of the rule of const¡r¡ction that a document is to be construed more strictly against the
        person who itself or through is agent prepared the same, it being agreed that all parties have
        participated in the preparation of this Agreement.



IN WITNESS WHEREOF, each of the parties has executed and delivered this Deposit Account
Management Agreement as of the day and year first above set forth.


                                                         M&I MARSHALL & LSLEY BANK




                                                              Its: S. tì;,^ ?r.,t',ÁÀ



                                                              Its


                                                         PETTERS COMPANY,INC.




                                                        By:
                                                              Ils:




                                                   I
      CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 63 of 81



a



    20.    Headings Descriptive: Construction. The headings of the sections
                                                                            and subsections of this
                                                                                            aning

                                                                                             icles,

                                                           in this Agreement.
    21.
                                                                                        tapply a
                                                                                        son by
                                                  docu
           reason of the rule of consüuction that a
                                                                                        against the
           person who itself or through its agentprepared                               a¡ties have
           participated in the preparation of this Agriement.


    IN WITNESS WHEREOF, each of the parties has executed and delive¡ed
                                                                       this Deposit Account
    Management Agreement as of.the day aíd year first above
                                                            set forth.



                                                          M&I MARSHALL & ILSLEY BANK



                                                          By
                                                                Its:


                                                          By
                                                                Its


                                                          PETTERS COMPANY,INC



                                                          By:




                                                      I
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 64 of 81




                        pEposIT AccoqNT cpNTRoL AGREEMENT

          This Deposit Accounl Control Agreønent, d¡ted as of May , 2008 is by and
          M&I Manhall & Ilsloy Bank, a Wiscgnsin banking oorporation ("M&I"), Petters
      among
     Company, Inc., a Minnesota corporation ('?Cf), and Ritchie CapiUl Management, Ltd.
      (the *Proteoted Pu¡ty").

             WHEREAS, the Protected Party serves as thE Adminish-ative Agent under a Note
     Pu¡chase Agreerncnt dated as of March 21, 2OOB (the 'Nolo Pu¡chase Agreønent)
     pursuant to which thc purchasers of notcs issued thereunder (the "Purchasen') have
     providod financlng to PCI for the pwchase and salo of csrtain oonstrmer merchandise
     subject thereto (the "Trarxac'tíon"); and

               \ryHEREAS, from time to time poymørts will be reccived with respect to the
     Transoction that are to bo deposited into the Deposit Account (as dofined hereln) and
     subsequently paid to the Protccted Party in acco¡dancc with the terms of tÌ¡o Note
     Purchase Agreement and the noles issued under tbe Nots Purchase Agreønent (the
     'l.,lotes").

              NOW, THEREFORE, the partícs hcreby recite and agt€c as follows:

     l.       Dcposit Account

              (")    Designation and Riehts.

                     ICI hereby desigrates its banJc accormt at M&J bearing account nurnber
          +51 1L35þ           the "Dcposit Account" refsrrcd to hsrein which is subjeçt to the
                     rerms and condltions of this Agreement.

                    Monies deposited into the Deposit .{ccount shall be received by M&I æ
                    wirc tronsfers or collected funds, shall bs beld fi¡r the bcr¡eñt of PCI and
                    the Protected Party, and shall be distrjbuted only as hcrein provided.

                     PCI agrees and acknowledgee that the only monics tbat shall be coataincd
                     in and dc,posited into the Dcposít Accouut shÂll be the rsvenue directly or
                     iodirectly ¡ealized by PCI or any afHliate thereof fiom the sclc of the
                    merchandiso rubject to (i) rhe purcåase order qo. lM63g i*sued by uBid
                    Inc. to PCI and (ìi) the puchare order no. 49237 dated March 19,2008
                    issued by PCI ùo Nationrride Int'l Rosourc€s (collectively, the ?¡otccted
                    Paty Funds'),
                    of PCI and   are
                    Party until such
                    the holders of
                    holders of ths Notos under tho Notes (the ,,protected party Àmount').
                    Further, PCI decla¡æ that thc Protccted Party Funds are held in trust for
                    the Protected Pafy until such timc æ the Protected Party Amount has beer¡
                    paid in ñrJl,



                                                                Mlr-
                                                             EXHIBÍT NO.     ,î'
                                                                 ?'ar'ro
                                                              R. L. KLANDERUD

                                                                                         STRY M&t 000002
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 65 of 81




                                                   -2-

           O)      Deoosit þtg Deoosit Account.

                   Deposits made into thc Deposit y'rccot¡rit in excosg of the Protectcd Pa¡ty
                   Amount   f?Cl Funds') a¡e not held in tn¡st for lhe Pmtectod Party and lbe
                   Protected Party shall not make any claÍm upon tbe ¡nonies in thc Deposit
                   Account in exccsg of thc Protected Party Amorurt. If the Protcctcd Parfy
                   recoives any PCI Funds, within one business daythereafre4 it shall pay the
                   PCI F\¡nds to PCI.

           (c)     Control of Dcoosit Account.

                   Uutil such timea.g the Protected Party notifies M&I tlut the protected
                   Party Amount has becn paid in full, PCI authorizes a¡d dirccts M&l to
                   compl¡ aod M&I will comply, with (a)                al
                   disposition of the fi¡nds in the Deposit Açcount,
                   entitlsrnat orders thåt M&I recc¡v€s directiug it
                   Deposit AccounÇ and (c) all other dircctions conccrning the Deposit
                   Account (any such instruction, notificatioq entitlsment order or di¡egtion
                   ¡sf€rred lo in clauss (a), O) or (c) abovo boin
                   i¡ eacb c¿sc ofclauses (a), O) and (c) above
                   Party without fr¡¡ther conser¡t by either PCI or

           (d)    Tcq_ûig¡tio4 of Deposit Account.

                  After pa¡,zrcnt of the Protected Party Amount to the p¡otected party, pCI
                  shall havo the right r,o close the Deposit Accoru¡t. Tho pmtocted party
                  agrees to givc M&I Bnnk noticç within two days aûer the Protected Party
                  has received påyment ín fuil of the protected pefiy Amount-

     2.   Proqed.vres .for DsJrosit Acc.ou.nt.   M&I shall fouow the followíng proccdures wlth
          rcçect to all   monies dcposited or credited to the  Dçosit Account.
          (a) M&I shall deposit in tho Deposi                                             or on
              behalf of or to PCI for dcpoait                                             on ¡ll
                  wire ban¡fers and other payrnenls

          o)     M&I shall   advise PCI and the pmrecred party promptly of each payment
                 rcccived in lhc Deposit Account.

          (c)    lvithin one business day ofler M&l has advised pcl and the pmtected




                 Prote                                          n ñ¡lt slull bc in the sote good
                 faith                                          íú¡ ¡ofere¡ca to lbe tems oi thc
                 Note




                                                                                          STRY_Mel_000003
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 66 of 81




                                                      -3-

            (d)          Thc Pmtected Party shall promptly caus€ any amor¡rt bansfened to its
                         account to which the hotected Party is not the rightfi¡t owler to be paid to
                         PCI. M&I is not obligated    ùo   confinn ¡igbtfi¡! ownership of any amounts
                         t¡ansfered,

      3.




           Note Prucbosc Agreerneot (cotlcctivcl¡ the nsecurpd obligatiorn"). MBrl hereby
           aoknowlcdgcs the P¡oüectod Part¡rs eearity interest urd Íen as sot forth above.
           PQI qhnl
           Party on
           interest      i
           Protectcd Party ín order to secure all the Securcd Oblígations,

     4.    IæE. nU fees br theDcposit Accou¡                                                         CI
           fails to timely makc a payment of                                                ng
           payment in ñ¡ll of all Prorected Party                                           its
           right of set-offagainst arnounts iu tlrc Deposít Acsount avaílablo for disbursemeot
           to PCI.

     5.    sg-otr   M&I hereby agrees thal M&I will not exercise or clai¡¡r any right of set-
           off or ba¡¡ker's lieo against lhe Deposit Account or thc protecied parrylunds on
           9"pot¡t therein, and M&I bereby fi¡fher waívcs any right or tisr¡ which it may
           havo againsl thc Protcctcd Parly Pwrds held in tbe Dcposit Account.

     6.    Linited Liabilttv of Bank.

           (a) To induce ME¿l to entsr into this Agrcement,           establish the Deposit
                  Account and perform sor,t/ic€s through the De,posit Account providá for
                  or contsmplared by this Agreernoot, pcl and the protected prty agree
                  thatl

                  (Ð          M&t shs¡l have no tiabilify to PCI or tl¡e protecrcd party for any
                              loss or damage that my of then may claim to have suffered or
                               incrrr€4 either direcdy or indirectly, by reaaon of thls Agreement,
                              the Deposil Accounl or any hansaction or sevicc conteorplatod by
                              the provisions hcrco{, urless occasionod by the grocs n"gligence or
                              ìrillfi¡l misco¡duct of M&I, Uoder no circumstanc€s wilt ¡UA¡ Ue
                     '        liablc for i¡direct, special or oonsoguert¡tiat dunages, or to any third
                              parfy as a result of ary astioru takeri or omltted by M&t ia
                              accordance with this Agreeurenl

                  (jÐ         M&I'sh¿ll be sntitled to rcly, ar¡d shall be tully protected in relþg
                              upon sny notc, writing, resolutiorr, notice, staterreot, telex, teletype




                                                                                             sTRY_tvl&t_00ooo4
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 67 of 81




                                                    -4-

                             or   telecopicr mcsgage, order       ot otber documentary,        or
                             telebar¡srnlcsion recniveÅ by M&t f¡om PCI or the Protccted Party
                             reasonably belioved by M&I to bc ge,nuino and co¡rest and to have
                             beou sigrcd, sent or made by an authoriaod person) and wilhoul
                             malcing any inquiry whatsoever Bs to PCI's or the Prolcctod Pa¡ty's
                             right or authority to givo zuch order or directlon cont¿ined tberein
                             or as ùo thc application of any paymørt madc pursuant thøeto; and

                    (iii)    M&I may consult wiúr lcgal cou¡sel and other expcf,îs setected by
                             it 'üith rospeol to ctaima against it wíth rcspêcl to thc Doposit
                             Accou¡L M&I slull not be llable for eny ast or omissioo lakcn or
                             sufÞred by M&I a¡ a result of M&t's good faiü reliance on suol¡
                             coru¡scl or experts.

          (b) PCI           agrees   to indernnifr M&I, its di¡ectorg,, ofñorrs,    agcots and




                    arising out of or otberwlse rctated to anylransaction conducted or scrvice
                    provided by M&I lhrough the use of thc De,posit Account pursrrant to tbc
                    procedures provided for or conlønplated by this Agrecúnent.

     7




                                                                                                           I




    8.   Þisg¡te ResqlUtion.       In                                                   who is
         ontitled to any furds    in                                                    osit the
         disputed fi¡nds with tl¡e

    9.   Notices.
         gíven und
         and shall
         ovørnight




                                                                                         sTRY_M&t_00000s
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 68 of 81




                                                   -5-

            numbers (or such other address or teleoopy number as may høean€r be ñ¡rnishod
            to the other party or palics by like nolico), as thc case may bo, set forü¡ below.

                    PCI:             Petters Company, Ino.
                                     4400Bakcr Rosd
                                     MinneloDks, MN 55343
                                     Attcotion: De¿nna Col e¡nan
                                     Tcle'phoneNo.:
                                     TelecopierNo.:

                    Prolectcd
                    Par$,:           RitcHs Cspitsl Managemcnl, Ird.
                                     801 WanenvillERoa4 Su¡te 650,
                                     Lisle, Illinois 60532
                                     Attc¡rtion: Presider¡t
                                     Tclephone (630) 7864000
                                     Fax (630) 810-5240

                    Bs¡k;            M&l Marshall & IlstoyBank
                                     66!5 Lyndalc Aveoue South
                                     ATTN: Ctria'øfrrer Flynn
                                     Richfield, MN 55423
                                     Tclcphone   No.:   612-798-3.223
                                     Tolecopier No.: 612-798-3146

           Any põty may change its addresa for noticas herelnder by noticc to øch othcr
           party hereunder giveû in accordance with thig Sestion. Bach noticc, rpqucst or
            other com¡nu¡ic¿tion shall bo ín writing ô¡rd shall be deem€d to be offecdve (n)      if
           given by facsimilo, when sucb facsi¡nile is honsmitt€d lo the facsinilc nunb€(
           sp€cified in thís Section and confirmation of ræeipt is made by lho appropriate
           party, þ) if givcn by overnight corríer, 24 hours aûer such mmsrr¡nicatiou ie
           doposited with lhe ovemight couícr for dclivoqy, add¡qgsed aa aforeooíd, or (c) if
           givon by any othor me¡ns, whcn ddivercd at the add¡e*r spccifed in thi¡ sccllon
           g. Noticcs reguiring a rcspor¡!¡s within lese tt¡ao 48 bours shall bc giveo by
           focsimile transmisslon,

     10.   L%al Helidavs. In any       csse where rhe dats on which a notice is requiæd to be
                                                tsms of this Agroøneot ¡hall not be a br¡sinæs
                                               cn (norwlùstandi¡g auy olhcr provisío¡ of tbts
                                                 ræpq4lq shall bogin    ¡t   9:00 a.ûL on tho fi¡st
           bt¡sincss day following the legal holi<iai.   '



    il     Severebilitv Cla¡se, Any parl, provisioo, represcntatior¡ or wananþ of lhis
           Agreuncnt which is prohiblted or which is held to be vold or uncnbrceable shall
           be incffect¡ve to the sxtcnt of such p,rohíbitíon or uner¡forceability without
           invalidating the rønaining provisions horoof, Any parL provísloo, re,p¡csentatiorL
           or warranty of this Agre€trlent which is pmlu'bited or uneoforceable or is held to
           be void or unenforcecble ín any jurisdiction shall, as to such jurisdiction, bo




                                                                                           STRY M&t 000006
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 69 of 81




                                               -6-

                                                              or   utroûforcÊsb¡litY without
                                                             To the oclcat Permitted bY
                                                             law which Prohibits or rer¡ders


     12.                                              A8le
                                                   €ro!o
                                                      M&l
           any of irs rights or duties hereuücr.

     13.




           one and the sameinsüumenl

     r4.   Qgverning Law: tlr'aiver of Jr¡rv Trial.

           (a)    Governing I¡w, This Ag¡wrnurt sh¡lt bo goverued b¡ and constmed in
                  accordanóqr¡rh" thc intñd hws (withoul giviug etrccl to lbo confliAs of
                  laws provisions) of the St¡te of Minnesot¿




           (c)    WAIVER OF ruBY TRIAL' EACH OF THB PARITES HERETO
                  TTBN¡NV N,N¡VOCNBLY WATVBS ALL RIGTTT TO A TRIAL BY
                  JURY IN AI{Y ACTION, PROCEEDINC, OR COUNTBRCLAIM
                   AR¡SING OUT OT OR RELATING TO THIS ÀGREEMENT OR A}'IY
                   INSTRUMEM OR DOCI.]MBNT DELWERED HERET'NDER OR
                  THERBUNDER.




                                                                                        sTRY_M&t_000007
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 70 of 81




                                                  -7 -

      15-    Amen¡üpeltS, Tbis Agreaneot roay be amended from time ûo time by written
             instn¡rnent sigrred by tho partícs he¡eto. No waivcr of any of tbs krms heræf
             shall bc effectivo u.nless ít is in writing and sigrred by the party against whiú cuch
             waiver is being assertcd.

     16.    No Waíver, No failure on the part of the Protect¿d Part¡ PCI or M&I lo exsrcise,
            and no detay in exøcising, any right hererurdcr slrall operaæ æ a waiver th€reof
            nor shatl any singlc ü padial exercise of any dght lttreundcr prælude any other
            or ñ¡rther oxerciso tho¡çof or tlre exerolse of any other rigbl The remrdics bcreín
            províded a¡e cumulativc and not exclusive of any reinedies yrovidod by law.

     17.    Inteeratiog. Thís Agrecrnenl contdns a fin¡l a¡d complete intsgration of all prior
            expressions by the parties hereto with regpect to the subject ma[s¡ hacof and
            shall constitutc thc entirc agreernent a¡nong üc parties hc¡rcb wittr respect to such
            subject mÂtt€r, superseding all prior oral or n'ritten rndcrsúandings.

     18.    Aereemsnl Bflbqt¡vcncss. This Agreonott shall becomc sffectivc upon dolivcry
            of fully exesuted counl€rparts   he¡reof to each   ofü¡c pariies hervlo,

     19. Hgdings Dcqcdplive              Co¡rstruction Tlre bcadings of lbe section¡           a¡rd
            subsestions of ütiv Agreement arp inssrted for cooveniæce only and shall Dot in
            any way sffect ths meaning or corl,etruction of any provision of this Agreement.
            Unless othsrwise specifically províded rcfssrc€s in this Agrecrnanl to Artícles,
            Sections, ard Bxh¡bits ars to Articl6, Sections, ,lnnexcq and Exhibits of or to
            tlris Agreernant All Exhibits h€r€to aro incorporated herein by ths reføcr¡c€s
            thercto in this Agreenrcnt.

     20.


            8r¡y pcrson by reason of the rule of consln¡ction thst a docut¡€nl is to b€
            construed more sdctly against lhe person who ítself or through ¡ts agest prepared
            the same, it being agreed thaf all pofies have participated io thc prcpirration of
            this Agreement,




                                                                                           sTRY-M&l-000008
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 71 of 81




             IN WITNBSS WHEREOF, e¡ch of the parties have orsq¡tod and delivøed this
      Deposit Account Control Agrecrncnt as of the day and year first abovo ¡et forth-

                                       M&I MARSH ALL & ILSLBY      B/A.NK




                                       PETTERS




                                       RITCHIB CAPITAL MANAGBMBNT, LTD.



                                       Its




                                                                              STRY_M&l_000009
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 72 of 81




           This Deposit Aocount Control Agreement (this "Ageement'), dated as of May
   29,2008 is by and âmong M&I Marshall & Ilsley Bank, a Wisconsin banking corporation
   ("M&I'), Petters Company, Inc-, a Min¡rosota corporation C'PCI"), and lnterlachen
   Harrict Invest¡nents Lim ited (the'?rotectcd Partj¿).

          WHEREAS, the Protected Party serves as the Administralive Age,nt under a Nole
   Purchase Agreement dated as of April 18, 2008 (the 'Note Pu¡chase Agreanent)
   pwsuant to which the purchøsers of notes issued thereunder (the "Purshåsers") have
   provided furancing to PCI (the "Transaction) for the pruchasc of certain ooDsumer
   me¡rch¡ndise described    in   $ection   t.3 of the Note Pr:r,chase       Agreement (tbe
   "Merchandise"); nnd

           WHEREAS, Section l-4 of the Noþ Prnchase Agreement obligæes PCI to
   establish e bank accounl for the sole purpose ofreceiving procceds from the sale ofany
   Merchandise and to enter ¡nto a deposit accol¡xtt cont¡ol agrccrnent with respect to such
   account; and

           WHEREAS, PCI has granted to the Administrative Agant a security lnærest in the
   Deposit Account (as dcfined hereln) and all assets thercín and p'roceeds thereof pursuant
   to a Secrnity Agreement dated April 18, 2008 (the "secutity Agreement) betwecn PCI
   and the AdminisEative Agent; and

          WHEREAS, all proceeds associated with the sale, üansfer or othc¡ disposition of
   any Merchandise wíll be deposited into the Deposit Accowrt and subsequontly paid to thc
   Protected Party in accordance with the terms of this Agreernent, the Note Pwchase
   Agreement and lhe notes issued under the Note Purchase Agreement (the "Noæs'l).

          NOW, THEREFORE, the parties       hensby recite and agree as   follows:

   1.     Depggit Agcogqt

          (a)     Desiqnation and Rights.

                  PCI hereby designates its bank account at M&I beadng accor¡nt number
                               as the
                                      *Deposil Account'refened to herein q¡hich is subject
                 to the terms and conditions of this Agreemenr. M&I confinns that thc
                 Dcposit Account h¡s been establistred at M&I in the name of PCI and that
                 the Deposit Account is a "deposit apcounl' as defined in Section 9-
                  102(a)(29) of thc Uniform Commcrcial Code of the applicable
                 jurisdiction. M&l will not chsnge the name or accoùnt nr¡rnber of the
                 Deposit Account without the prlor witten consent of the P¡otected Parly.

                 Monies deposited into the Deposit Accornt shall be rcceived by M&I as
                 wire transfers or collected funds, shnlt be held for the bonefit of PCI and
                 the Protected Party, and shall be d¡stributed only as hercin provided
                                                                                                      EXHIBIT
                                                                                               b
                                                                                               ô
                                                                                               fr




                                                                                                    M12013444
    CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 73 of 81




                      PCI agrees and acknowledges that the only monies that shall be conlained
                      in and deposited into the Dçosit Account shall be the proceeds or o{ber
                      rsvenue directly or indirectly ræliz.ed by PCI or any afliliaþ thereof from
                      the sale of the Merchandise (collectivcly, the *hotected Pafy FundÐ,
                      and that all such proceeds and other revenue shall be deposited into the
                      Deposil Account. PCI also agrccs and acknowledges that the hotecæd
                      Party Funds do not constitute fi¡nds of PCI and a¡c leld for the benefit of
                      and shall be paid to rhe Prolected Party until sucb time as thc P¡rotectcd
                      Party has rcceived, for the benefit of the holders of each of the Notes,
                      payment of all amounts owed to the holders of the Notcs under tbc Notes
                      and otherwise performs all other Secured Obligations (as defined below)
                      (the'?notectcd Party Amou¡rt'). Furtber, PCf declares th¿t tt¡c Prctected
                      Party Funds a¡e held in fust for the Protected Party until sr:ch time as lhe
                      Protected Pafy Amount has been paid in fuIl.

                (b)   Deposit Into Deoosit Account.

                      Deposifs made into the Deposit Account in excess of the Protccted Party
                      Amoult ("PCI Funds') are not held in trust for the Protected Party and the
                      Protected Party shall not make any claim upon tho monies in the De¡rcsit
                      Account in excess of the Protected Party Amor¡nt. If the Protected Party
                      receives any PCI Funds, the Protected Party shall pay the PCI Frurds to
                      PCI within one business day aftcr becoming aware that the Protected Party
                      has received such PCI Funds.

                (o)   Conho!_of Deposi! Account.

                      Until such time as the Frotected Party notifies M&I that thc hotecþd
                      Party Amount has besn paid in f.tll, (Ð PCI authorizes and di¡ects  M&I 1.,0
                      comply, a¡rd M&I will comply, with (a) all instnrctíons directing
                      disposition of the finds in the Deposit Accoun! (b) ãtl notifications and
                      entitlement orders that M&I receives directing it to trsnsf,Er monies in the
                      Deposit Account, and (c) all other di¡ections concerning üre Deposit
                      Account (any such instructioq notificatior¡ sntitlcmcnt order or directíon
                      refercd to in clause (a), (b) or (c) above being an *Account Direction), in
                      each casc of slauses (a), (b) and (c) above originoled by the Protected
                      Paúy without fi¡rther consent by either PCI or any other person or entity,
                      Bnd (iD PCI win not give any Account Di¡çction to M&I, and M&I will
                      not comply with any Account Direction originated f¡om PCI or any other
                      poßon or entity (other than the Pmtected Party pursuant to olarne Q)
                      above).

                (d)   No Adverse .Claims

                      M&I has not enlerrd into,  and r¡ntil the Pmtected Party has notifìed M&I
                      that the Protected Party Amount has been paid in fr¡ll will not entor into,
                      any agreemsnt with any person or entity (other tban the Pmtected Party)
                      relating to the Deposit Account, inoluding without limitation any
      l28J3v4
!




                                                                                                     M1201344s
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 74 of 81




                   agreemeDt to comply with any instruction of such person or entity. Except
                   for the claims and interesrs of the p¡oüected party and pcl describcd
                   herein, M&I does not know of any claim to or interest in tbe Deposit
                   Account. lfary penon or entily asserls any lieu, cncumbrancs or adverse
                   claim (including any writ, gmishment, judgmen! afiachrnent, sxÊcution
                   or similr process) against the Deposit Accor¡nt or any amount deposited
                   therein, M&I will promptly notifr the protccted party and pcr thercof in
                   writing.

            (o)    Closing of Denosil,Accoua!.

                   Afler tbe Protected Party notifies M&I Ìhet üe hotected parry Amount
                   has been paid ín    full, PcI shall have the right to close the Deposit
                   Account The Prorected Party agrees to give M&,I Bank noticc withib two
                   business days after the Protected Party bas received payment in fulI of the
                   P¡olected Party Amount.

  2.       ProceduresforDenosit Account. M&I shall follow the fouowiqg proccdures with
           respect to all monies deposited or credited to the Deposit Accour¡t-

           (a) ltfg $41 deposit in rhe Deposir Accour* all monies tendered          by or on
               behalf of or    1o  PCI for dcposit thereirl inctuding wirhout lir¡ritation all
                  wire transfers and other payments dirested-to tbc Deposit Accornt,

           (b)    M&I shall advise PCI and the Protected party promptly of eaoh p*yment
                  received in the Deposir Account.

           (c)     withìn one business day affer M&I has advised pcl and thc protected
                  Party of a cleared and collected payment received in the Deposit Accounr,
                  M&I shall üa¡sfer such payment to lhc Protected party, to an account or
                  accounls specified by the Protectcd Party, until such t¡me as tùe pmtected
                  Party has notified M&I that thc Protected party has received payment in
                  ñ¡Il of lhe Protected Party Amount The determination of when the
                  l.-oJtq"¿ Party A¡nounr has bçen paid in full shall be ¡n rr'" aole good
                  faíth discretion of the Protected Partv. with re,ference to the ærms oi tbe
                  Noæ Purchase Agreement and ftENote*

           (d)    The Protected Pa¡ty shall cause any amoutrt tansferred to lts accor¡rt to
                                                    lhe rightt¡l ouãrer to bo paid to PcI
                                                   's becoming aware that it has rcccived
                                                   d to conñrm rightñrl ownershíp of any


 3.




 12853v4




                                                                                                 M12013446
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 75 of 81




   4




   5.




  6.

            (a)   To induce M&l to enter into this Agreement, establish the                Deposit
                  Account and perfonä servioes through the Deposit Account provided for
                  or contemplaled by this Agreement, pcl and the hotooted party agree
                  that:

                  (i)     M&I shall have no liability to PCI or the protccted parry for         any
                          loss or damage that any of them may claim to have sufered or
                                                                                                 ht,
                                                                                                 by
                                                                                                 or
                                                                                                 be
                          liable for indirecl, special or conseguential damages, or to any third
                          party es a rcsult of any actions Caken or omitted by M&I in
                          accoÌ<lance with this Agreement.

                  (iÐ     M&I úsll   bc entitled to rely, and shall be   fi¡lly protecttd in relying
                          upon any note,
                          or  telecopier
                          telefansmissio
                          reasonably bclieved by M&I to be genuine and conect and to have
                          been sìgned, sent or made by an aulhorized pcrson, a¡rd without
                          making any inquiry whatsoeyer as to PCI's or the hotectcd party's
  12853v4




                                                                                                       1,it2013447
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 76 of 81




                   right or authority to give such order o¡ direction contained thc¡ein
                   or as to the application of any payment made pursuant thereto; and




      7




      I


      9




  I   28J3v4




                                                                                          Mt2013448
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 77 of 81




                    PCI:            Petters Company, tnc.
                                    4400 Baker Road
                                   Minneronka, MN 55343
                                   Attention: Deanna Coleman
                                   TelephoneNo.:
                                   TelecopierNo,:


                    P¡olected
                    Party:         Intc¡lachen tla¡riet Investncnts Limited
                                   c/o trnterlachen Capital Group LP
                                   800 Nicollet Mall, Suite 2500
                                   Minneapolig MN 55402
                                   Attentio¡u Gregg T. Colburn AND LegalDepartment
                                   Telephonc: (612) 659-4407 oc (6t2) 6594450
                                   Telecopier: (6tz) 6s9-44s7 AND (612) 659-440t

                    Bmlc           M&I Marshall & Ilsley Bank
                                   6625 Lyndate Avenue South
                                   ATTN: Chrristopher Flynn
                                   Richfield, MN 55423
                                   Telephone No.: 61 2-798-3223
                                   Tclccopier No .: 612-798-31 46




            specified in this section and confirmation of rcceipt is made by the appropriate
            party, (b) if given by overnigbt courier, 24 hor¡rs after such communícadìn is
                                              er for delivery, addressed as aforesaid, or (c) if
                                              elivered at the add¡ess spe¡ified in this Scction
                                               within less thm 48 hou¡s shall be given by

   10.




   n




  12853v4




                                                                                                   Mt2013449
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 78 of 81




             invalidating the remaining provisions hereof. To the eldent permitted by
             applicable law, the parties waive any provision of law which probibits or renders
             void or unenforceable any provísion hereof,

   12.       Assienment: Addidq+sl Parties. This Agreement shall be binding upon and shall
             inure to the benefit of the parties hereto and their rrspective guccessors and
             permitted assigns, but neither PCI ¡or M&I shall be entitted to assign or detegate
             any of its rights or duties hereunder. The Protccted Party shall be f¡ee to assign
             its rights and delcgnte its duties under this Agrcement to any suocessor
             'Administrative Agent' under the Note pu¡chss€ Agreernenl

   13.      Countemarts,. For the purpose of faeitiøting the execution of this Agreernent and
            for olhet purpones, this Ageement may be executed simultaneously in any
            number of counterparts, and by thc diffcrcnt partics on separato coünterpartq each
            of which shBll be deerned ûo be an original, and together shall constitute and be
            one and the sâme insln¡menl

   14.      Coverninq t aw: Wa¡vgr of Jury Tlial.

            (a)     Govorning Law, This Agreement shall be governed by, and consl¡ued in
                    accordance with, the intemal laws (without giving effect to the conflicts of
                    laws provisions) of the State of Minncsota.

            (b)     Ju¡isdiction, E¡ch of the parties hereto hereby irrevocably zubmits to the
                    noncxclusive jurisdiction of any Minnesota shte or federal courts sitting in
                    Minneapolis or St. Patrl, Minnesota, in any action or proceeding arising
                    out of or rclating to this Agreement and hereby inwocably sgrees tbat all
                    clai¡rs in rcspect of such action or prooeoding may be hea¡d and
                    detcrmined in slrch Minnesota statê court or in such fede¡al cor¡rt. Each of
                    the parties hereto heroby irrevocably waives, to the fullcst extcnt it may
                    effectively do so, the defensc of an inconvenient forum to the m¿lntenanc€
                    of such aption or p'roceeding and inevocably consonts to tho servics of
                   copies of the summons and cornplaint and any olhcr'process u¡trich msy be
                   scrved in any such action or proceeding by the mailing of oopies of such
                   proçess lo the applicable party al lts address specified in section 9. Each
                   of the porties he¡eto agrces that a fin¿l judgment in or,y suoh acrion or
                   proceedings shall be oonclusive and may be enforccd in otherjurisdictions
                   by suit on the judgment or in any other ¡nanner prcyidcd by law.

            (c)    WAIYER oF JIJRY TRIAL. EACH oF THE PARITES HERETO
                   HEREBY IRRBVOCABLY WAIVES ALt RIGHT TO A TRIAL BY
                   JURY IN ANy ACTION, PROCEEDINq OR COUNTERCT AIM
                   ARISING OUT OF OR RELATING TO THIS AGREEMENT OR AI.¡Y
                   INSTRUMENT OR DOCUMENT DELIVERED }IERETJNDER OR
                   THEREUNDER

  l5        ôurendments. This Agrecrnant may be amended fiorn time ûo time by written
            insbument signed by the parties hereto. No waiver of any of the lerms hereof
  12853v4




                                                                                                   ]vil2013450
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 79 of 81




            shall be effective d*l it is in u¡riting and signed by the party
                                                                             against whìch such
            waiver is being asserted.

   16.




            provided a¡e cumulative and not exclusive of any rcmedìcs p'ovided
                                                                               by law.

   17.      lnteeration' -lhis Agreement conüdns a final and completc integmtion of all prior
            expressíons   by                                                               and
            shsll constituts                                                               uch
            subject   matter,
   18,     A¡uc-eurent Effectivgaçs, This Agreement shall bccome
                                                                  effective upon dclivery
           offtlly oxccuted counùerparts hereofto       e
                                                    of lheparties hcrcto.

  19.
                                                            The headings of thc sections   and

           anv wav affccr rhe meaning or
           Unless otherwise specifi cafly
                                                  consrructi""liîi"frffi"":if   ,Hfåîi^î
           Scctions, and Exhibits a¡e ûo
           lbis Agreement. All Exhibir
           lhereto in this Agreement.

  20                          should        any provision of rhis Agreement require judicial
           ++¡s¡e!:Tterel4Sq.
           interpretation,it is agreed that   a   court'inte
                                                         ting or constnring the same shall not
            apply a presumption that the terms hereof shall ù'e *otu tui"U! const¡ued againsr
           any person by reason of the rule of conshilction that a ãocunrent is to b€
           construed more-sùictly aqainst the person who itself or
                                                                    through its agent preparcd
           the same, it being agreed that alr parti"" have parrioþaæd ñr
                                                                            tnã piep"iuriõn
           lhis Agrcement.                                                                  "r




 12853v4




                                                                                                  M12013451
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 80 of 81




          IN WITNESS WHEREO4 e¡c'h of thc partieo have cxoçuted and deliverod thi¡
   Deposlt Account conhol Agrccment as of the day and ycar first abovesct forth.

                                   M&I N,IARSIIALL & IIJLET BANK


                                   B




                                   PETTERS COMPAI{Y,INC.




                                   INTBRIACHEN HARRIET              INVESTMBNTS
                                   LIMITED

                                   By:   Interlacbe¡l Capital Group LP, an authorlzed
                                         sigrratory




  12053v4




                                                                                        Mt2013452
CASE 0:19-cv-01756-WMW Document 1-1 Filed 07/02/19 Page 81 of 81




             IN \VITNESS WIIERBO4 c¡ch of tho pnrtiw hsve       €xocutÊd and dellvered this
   Deposlt ¿¡tccounl Control Agecmcnt as of thc day and ycar lirst abovc got forth.

                                       M&,I MARSHALLE        ilJLET BANK

                                       B




                                       PsrrERs COMPANy,INC.




                                       INTBRLACHEN HARRXET INVESTMB¡ITS
                                       LIMITED

                                       tjy   Intcdachen Capital Group l.F, nn authorlzpd
                                             slgnatory




   t2833v4
                                                                                                    ;l


                                                                                              M12013462
